 

Exhibit 10.1

 

***PORTIONS OF THIS EXHIBIT MARKED BY BRACKETS (“[***]”) OR OTHERWISE INDICATED
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.***

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is entered into as of the date of the
last signature (“Effective Date”), by and between Callaway Golf Company, a
Delaware corporation (“Callaway Golf”) and Sport Haley, Inc., a Colorado
corporation (“Licensee”).

 

RECITALS

 

A.            Licensee wishes to receive an exclusive license to use certain of
Callaway Golf’s trademarks to develop, manufacture, market and distribute
apparel pursuant to this Agreement.

 

B.            Callaway Golf is willing to license and allow Licensee to use
certain of its trademarks on such products only upon the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals which are hereby incorporated herein,
the covenants hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

Article 1.               Grant of Trademark Licenses

 

1.1           Grant of Exclusive License.  For the term of this Agreement and
subject to the other terms and conditions of this Agreement, Callaway Golf
hereby grants to Licensee an exclusive in the Territory (hereafter defined),
non-transferable, non-assignable, terminable (in accordance with the terms of
this Agreement), royalty-bearing right and license to use the Licensed
Trademarks (hereafter defined) solely in connection with developing,
manufacturing, marketing and distributing the Exclusive Products (hereafter
defined) only in the Authorized Distribution Channels (hereafter defined)
throughout the Territory.  Callaway Golf reserves the right to use and/or
license others to use the Licensed Trademarks in the Territory on any products
not specifically listed as Exclusive Products herein.  Callaway Golf represents
and warrants that it has the full rights, ownership and power to grant an
exclusive license to Licensee to use the Licensed Trademarks and to develop,
manufacture, market and distribute the Licensed Products in the Territory.

 

1.2           NOT USED

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

 

1

--------------------------------------------------------------------------------


 

1.3           No Sublicense.  Except as specifically set forth in Article 9
hereof, this Agreement does not confer upon Licensee a right to sublicense,
assign, or transfer any of the contractual rights or licenses granted to
Licensee under this Agreement without Callaway Golf’s prior written consent, and
any attempted sublicense, assignment or transfer in contravention of this
Section shall automatically be null and void.

 

1.4           Territory.  For purposes of this Agreement, the term “Territory”
shall mean the specific countries or territories listed in Exhibit A.  Unless
otherwise agreed by Callaway Golf in a separate writing, Licensee agrees not to
sell products bearing a Licensed Trademark in any country in the Territory
unless and until such Licensed Trademark: (i) has been registered in such
country for all such products; or (ii) an application to register such Licensed
Trademark for all such products is pending in such country for all such
products.  The filing and prosecution of trademark applications for
registrations shall be in Callaway Golf’s sole discretion and, if deemed
necessary by Callaway Golf, shall be filed or prosecuted by Callaway Golf in
accordance with Section 6.3 below.

 

1.5           Licensed Trademarks.

 

(a)           For purposes of this Agreement, the term “Licensed Trademarks”
shall mean those trademarks listed in Exhibit B and those additional trademarks
subsequently added to Exhibit B by Callaway Golf in its sole discretion from
time to time.  Callaway Golf, in its sole discretion from time to time, by
written notice to Licensee may delete one or more of the Licensed Trademarks
listed in Exhibit B other than the BEN HOGAN trademark (i) if Callaway Golf
discontinues the marketing of substantially all products associated with such
Licensed Trademarks, (ii) Callaway Golf determines that the use of such Licensed
Trademark is no longer consistent with its then current marketing strategy or
(iii) a claim or lawsuit is asserted or instituted against Callaway Golf with
respect to such Licensed Trademarks.  Upon Callaway Golf’s deletion of any such
marks, Licensee shall cease using such marks and shall thereafter no longer have
any rights in or to such marks.

 

(b)           Except as otherwise set forth herein, Licensee shall not use the
Licensed Trademarks in connection with designing, sourcing, manufacturing,
advertising, promoting, distributing or selling any product or service,
directly, indirectly or in any other manner, other than the Licensed Products. 
Except for such licenses and rights as are specifically granted in or pursuant
to this Agreement, Licensee shall have no rights, express or implied, in the
Licensed Trademarks, any other patent, trademark, service mark, copyright, trade
dress or any goodwill derived from or associated therewith or any other
intellectual property rights of Callaway Golf.

 

1.6           Products.  For purposes of this Agreement, (i) the terms
“Exclusive Products” shall mean those products designated as such in Exhibit C
and (ii) the term “Licensed Products” shall mean the Exclusive Products bearing
the Licensed Trademarks.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

2

--------------------------------------------------------------------------------


 

1.7           Authorized Distribution Channels.  For purposes of this Agreement,
the term “Authorized Distribution Channels” shall mean those retailers and/or
other entities described in Exhibit D to which Licensee is permitted to sell or
distribute the Licensed Products.  Licensee shall not sell or distribute
Licensed Products bearing the Licensed Trademarks to any person or entity
outside of the Authorized Distribution Channels in the Territory except as
authorized in accordance with Exhibit D of this Agreement. Unless approved by
Callaway Golf in advance and in writing, and except for Licensee’s and its
customers’ Internet activities in effect as of the Effective Date, which
activities may not be expanded without the prior written approval of Callaway
Golf in each instance, Licensee may not sell Licensed Products through the
Internet and shall use its best efforts to prevent its customers in the
Authorized Distribution Channels from selling Licensed Products through the
Internet.

 

1.8           Callaway Golf Sales.

 

(a)           The foregoing notwithstanding, Callaway Golf reserves the right to
use and/or license others to use the Licensed Trademarks on any Exclusive
Products solely for gifts and promotions to Callaway Golf employees, on-site
guests and endorsers, including without limitation, professional athletes and
celebrities (“Internal Exclusive Products”), provided that (except for such
sales of Internal Exclusive Products) Callaway Golf shall not be permitted to
resell any such Internal Exclusive Products in the Territory and provided that
for all Internal Exclusive Products Callaway Golf desires to order for sales,
gifts or promotion to employees or on-site guests within the Territory, Licensee
shall act as the exclusive supplier of such Internal Exclusive Products.

 

(b)           Licensee shall sell Licensed Products (including any Exclusive
Products ordered by Callaway Golf from Licensee) to Callaway Golf pursuant to
this Section 1.8 at prices and terms not to exceed the most favorable prices and
terms it sells Licensed Products to the Authorized Distribution Channels, less
any amounts equal to the royalty rate with respect to such Licensed Product (no
Royalties shall be payable to Callaway Golf with respect to any sales of the
Licensed Products to Callaway Golf).

 

1.9           Sole Dealings.  Licensee agrees that, during the Term of this
Agreement, it will not enter into any agreement or arrangement with any
competitors of Callaway Golf to develop, market, and/or sell footwear products
including, without limitation, orthotic products, bearing the marks of Licensee
and a competitor without the prior written consent of Callaway Golf.

 

Article 2.               Royalties

 

2.1           Amount of Royalty.  Licensee shall pay, in United States Dollars,
royalties to Callaway Golf for all Net Sales (as defined below) of Licensed
Products in the amounts set forth in Exhibit E and subject to the provisions of
Section 2.2 of this Agreement.  No royalties shall be payable to Callaway Golf
with respect to any sales

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

3

--------------------------------------------------------------------------------


 

and/or shipments to Callaway Golf or its subsidiaries.  For purposes of this
Agreement, “Net Sales” shall mean Licensee’s gross sales (the gross invoice
amount billed customers) of Licensed Products, less any discounts and allowances
actually shown on the invoice and further, less any bona fide returns (net of
all returns actually made or allowed as supported by credit memoranda actually
issued to the customer).  No costs incurred in the manufacturing, selling,
advertising, and distribution of the Licensed Products shall be deducted nor
shall any deduction be allowed for any uncollectible accounts or allowances.

 

2.2           Minimum Royalties.  In order to induce Callaway Golf to enter into
this Agreement, Licensee shall pay to Callaway Golf royalties in an amount at
least equal to the minimum annual royalties set forth in Exhibit F (the “Minimum
Annual Royalties”) for the selling periods listed therein as follows.  To the
extent the actual royalties paid for a given selling period are less than the
Minimum Annual Royalties for such selling period, Licensee shall pay the
difference between the Minimum Annual Royalties for such selling period and the
actual royalties paid for such selling period.  The payment of such difference
shall accompany the first royalty payment described below payable following the
end of the immediately preceding selling period.   The Minimum Annual Royalties
are for each selling period as indicated and may not be offset by royalties paid
for a prior selling period (if applicable) even if the prior periods actual
royalties exceeded the required minimums.  Minimum Annual Royalties which exceed
the actual royalties for a given period may not be used as an offset against
actual or minimum royalties payable for a future selling period (if applicable).

 

2.3           Payment of Royalties; Related Reports.  Royalty Payments hereunder
shall be due and payable in four (4) quarterly installments by the dates set
forth in Exhibit E with the first installment for each period being made with
respect to the first three (3) months of the selling period, the second
installment for each period being made with respect to the second three
(3) months of the selling period, third installment for each period being made
with respect to the third three (3) months of the selling period and the fourth
installment for each period being made with respect to the fourth three
(3) months of the selling period.  Along with each such payment, Licensee shall
send to Callaway Golf a report summarizing Net Sales of Licensed Products,
listed in units and dollars, and categorized by (i) each Authorized Distribution
Channel, (ii) each type of Licensed Product, (iii) giveaways and promotions
(with respect to which no royalty shall be payable) and (iv) sales to Callaway
Golf during the applicable selling period (with respect to which no royalty is
payable).  Such report shall also include a detailed computation of the royalty
payments (including the MSRP, Net Sales and number of units sold for each
category of Licensed Product and the amount of any applicable taxes withheld)
due to Callaway Golf for that three-month period.  When submitting each royalty
payment to Callaway Golf, Licensee shall also provide a report indicating open
orders for Licensed Products by month for the next six (6) months.

 

2.4           Manner of Payment.  All payments provided for herein shall be paid
to Callaway Golf as directed by Callaway Golf in writing from time to time.  At
least ten (10) days prior to the payment to Callaway Golf of any amount due
under this Agreement,

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

4

--------------------------------------------------------------------------------


 

Licensee shall notify Callaway Golf in writing of the amount to be paid and the
date of payment.  Within seven (7) days of its receipt of such notice, Callaway
Golf shall provide Licensee with written instructions as to how payment should
be made.  If no payment instructions are received from Callaway Golf, then
payment shall be made as directed in the most recent payment instruction
received from Callaway Golf.  Any payments which are not timely remitted as
provided for in this Article shall bear interest at the lesser of the announced
prime rate of the Wells Fargo Bank, San Francisco, California then in effect
plus two percent (2%) or the maximum rate allowed by law, and such interest
shall begin to accrue as of the first day when said payment was initially due. 
Callaway Golf’s acceptance of any payment hereunder shall not affect its right
to challenge the amount of such payment.

 

2.5           Tax Withholding.  If Licensee is required by applicable law or
treaty (including without limitation the United States-Japan Double Taxation
Convention) to withhold income taxes from the payments to be made to Callaway
Golf hereunder, it must do so at the lowest rate allowed by such law or treaty. 
If any such amounts are required to be withheld, Licensee shall promptly effect
timely payment thereof to the appropriate governmental authority and shall
promptly transmit to Callaway Golf official tax receipts or other official
evidence of payment issued by such governmental authority, along with such other
information as Callaway Golf shall reasonably request.

 

2.6           Books and Record and Audit Right.  Licensee agrees to keep (and,
if applicable, shall use commercially reasonable efforts to cause its authorized
subcontractors to keep), maintain and preserve, for the term of this Agreement
and for a period of three (3) years thereafter, complete and accurate books of
account and records memorializing all transactions relating to this Agreement,
including, without limitation, invoices, correspondence, inventory, accounting,
banking and financial records (collectively, “Records”).  Such Records shall, if
applicable, be maintained in accordance with accounting principles generally
accepted in the United States of America.  Callaway Golf and its duly authorized
representatives shall have the right, after the giving of at least five (5) days
advance written notice and at all reasonable hours of the business day, to
examine and audit all Licensed Products Records and all other relevant documents
and materials in Licensee’s possession or control (or, if applicable, in
Licensee’s authorized subcontractors’ control) relating directly or indirectly
to its performance under this Agreement, in order to determine its compliance
with all of the provisions of this Agreement.  In the event the audit discloses
an underpayment to Callaway Golf, Licensee (or, if applicable, Licensee’s
authorized subcontractors) will forthwith pay Callaway Golf the difference with
interest thereon at the rate set forth in Section 2.4 for late payments and such
interest shall begin to accrue as of the first day when said underpayment was
originally due.  Callaway Golf shall pay the fees and costs of any such audit,
provided, however, that in the event the audit discloses an underpayment greater
than two percent (2%) of the amount of royalty due Callaway Golf for any royalty
payment period, the fees and costs of the audit shall be paid by Licensee.  In
the event the audit discloses an overpayment by Licensee to Callaway Golf,
Callaway Golf, at Licensee’s option, shall refund the overpayment or apply it to
the

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

5

--------------------------------------------------------------------------------


 

next period’s royalty payment, in either case with interest at the rate set
forth in Section 2.4 for late payments, beginning at the date the payment was
initially received.

 

2.7           Financial Statements.  Within ninety (90) days after the end of
each of Licensee’s fiscal years while this Agreement is in effect, and upon the
request of Callaway Golf, Licensee shall deliver to Callaway Golf a copy of its
financial statements (including a balance sheet, income statement, and such
other statements as are reasonably requested by Callaway Golf) prepared in
accordance with accounting principles generally accepted in United States of
America and audited by a reputable auditing firm. Further, Licensee shall notify
Callaway Golf in writing of any adverse material change in Licensee’s financial
condition that will likely affect its performance under this Agreement at the
time such material change occurs or when Licensee learns of the possibility of
such a change, whichever is sooner.  Callaway Golf agrees to treat such
financial statements as the Proprietary Information of Licensee (as such term is
defined in Article 10 hereof) and shall not disclose such information except as
permitted in Article 10 of this Agreement. The foregoing delivery and
notification requirements in this Section 2.7 shall be deemed satisfied by
Licensee’s timely filing with the Securities and Exchange Commission (“SEC”) of
its Forms 10-Q, 10-K, 8-K or amendments thereof on the SEC’s EDGAR filing system
and providing Callaway Golf with copies thereof as and when so requested by
Callaway Golf.

 

2.8           Notice of Change in Control.  Licensee shall provide Callaway Golf
with at least forty-five (45) days notice (“Change Notice”) prior to
consummation of a transaction or completion of an event that would constitute a
Change of Control of Licensee.  For purposes of this Agreement, “Change of
Control” means: (a) when a person or entity acquires, after the Effective Date,
directly or indirectly, beneficial ownership of (i) thirty percent (30%) or more
of the then outstanding voting stock of Licensee; or (ii) securities
exchangeable or convertible into voting stock of Licensee equal to or greater
than thirty percent (30%) of the outstanding voting stock of Licensee based upon
the number of shares of voting stock outstanding as of the date of issuance of
the exchangeable or convertible securities; (b) when a reorganization, merger,
or consolidation of Licensee with any other person or entity results in a change
of thirty percent (30%) or more of the direct or indirect beneficial ownership
of the then outstanding voting stock of Licensee; (c) upon the sale or other
disposition by Licensee of all or substantially all of Licensee’s assets; or
(d) when individuals who, as of the Effective Date constitute the board of
directors of Licensee cease for any reason to constitute at least a majority of
the board of directors of Licensee.  Notwithstanding the foregoing, Callaway
Golf acknowledges that Licensee’s securities are publicly traded, and agrees
that Licensee shall be deemed to have given Callaway Golf timely Change Notice
under this Section 2.8 if Licensee does so within four (4) business days
following the earlier of (y) Licensee’s knowledge that a Change of Control is
likely within forty-five (45) days, or (z) the filing by any person or entity
with the SEC on the EDGAR filing system of consummation of a transaction or
completion of an event (or intent to consummate a transaction or complete an
event) that would constitute a Change of Control of Licensee.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

6

--------------------------------------------------------------------------------


 

Article 3.               Product Development and Quality Control

 

3.1           Licensee Acknowledgement.  Licensee acknowledges that Callaway
Golf has made a substantial investment in developing golf products with high
quality and design and in developing and fostering an image and reputation of
high quality, design, prestige and integrity under the Licensed Trademarks, and
that the consuming public and industry now associate the Licensed Trademarks
with products of consistently high quality and design.  It is intended by the
parties that the Licensed Products will be a high quality line of goods
consistent with the existing reputation of Callaway Golf.  Licensee further
acknowledges that the terms and conditions of this Agreement are reasonable and
necessary to assure that all Licensed Products sold under this Agreement
consistently conform to high quality and design standards.

 

3.2           Design Standards.  Licensee shall be responsible for the design
and sourcing of the Licensed Products.  Standards developed by Licensee for the
Licensed Products shall be of the highest level and subject to review and
approval by Callaway Golf in its discretion.  If Licensee elects to perform
design and sourcing functions in-house, Licensee shall set up a design space for
Callaway Golf separate and apart from the design space for other Licensee
products.  If Licensee elects to use third-parties for design and sourcing, such
third-parties must enter into a Subcontractor Agreement as set forth in
Article 9 unless such requirement is waived by Callaway Golf in writing, in each
instance.  Licensee shall from time to time solicit logo requirements and
concepts from Callaway Golf.  Callaway Golf shall collaborate with Licensee, at
Licensee’s reasonable request, with regard to fabric, color, model and style of
the Licensed Products.  Licensee shall keep Callaway Golf reasonably informed of
its design activities.

 

3.3           Design Meetings.  Callaway Golf and Licensee shall, if requested
by Callaway Golf, for each season, have the following formal seasonal product
development meetings: 1) Concept Meeting; 2) Design Review Meeting; and 3) Final
Adoption Meeting.  Licensee shall also collaborate with Callaway Golf by
inviting Callaway Golf to participate in other meetings as appropriate and/or as
reasonably requested by Callaway Golf from time to time.  During each Concept
Meeting the parties shall discuss and share line direction and concepts for
Licensed Products and take such other actions as are reasonably requested by
Callaway Golf.  During each Design Review Meeting the parties shall discuss,
share and review line art, pricing, rough samples and marketing plans and take
such other actions as are reasonably requested by Callaway Golf.  Subject to the
procedures set forth in Section 3.8, during each Final Adoption Meeting Licensee
shall present for written approval by Callaway Golf the final samples, final
line plan and final marketing plan for the Licensed Products and Licensee shall
take such other actions as are reasonably requested by Callaway Golf.  Approvals
by Callaway Golf shall be in Callaway Golf’s sole discretion.

 

3.4           Use of Licensed Trademarks.  Each Licensed Product must use one or
more of the Licensed Trademarks.  Except for the Licensed Trademarks, the
Licensed Products may not contain or otherwise use any trademarks, service
marks, trade names

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

7

--------------------------------------------------------------------------------


 

or trade dress of Licensee or any other person or entity without the prior
written consent of Callaway Golf.  Any other mark proposed for use with the
Licensed Products must be submitted to Callaway Golf for its prior review and
written approval in its sole discretion.   The placement and location of the
Licensed Trademarks on the Licensed Products shall be as specified in Exhibit B
of this Agreement, which may be amended from time to time upon the mutual
agreement of the parties.

 

3.5           Security Guidelines.  As a material term of this Agreement,
Licensee agrees that it shall maintain at its various facilities, and shall
similarly require that its subcontractors (if applicable) also maintain,
(a) adequate security systems and systems for accounting to protect against
theft and/or loss of any Callaway Golf tangible or intangible property
(including any specifications related thereto) and the Licensed Trademarks
(collectively, “Callaway Golf Property”), and (b) adequate security systems and
systems for accounting for the Licensed Products, and to protect against theft
and/or loss of the Licensed Products.  Licensee agrees to promptly implement, at
its expense, any adjustments and/or changes to such systems as required by
Callaway Golf (“Security Requirements”).  During the term of this Agreement and
any extended term hereof, Licensee shall also take all necessary measures to
prevent theft or loss from Licensee’s facilities of all Licensed Products being
manufactured for Callaway Golf (including all component parts thereof), and
Callaway Golf Property.  Licensee will also take all necessary measures to
prevent the unauthorized production of Licensed Products and Callaway Golf
Property in Licensee’s facilities (“overruns”) and the entry of such overruns
into the marketplace.  Licensee also agrees to assist Callaway Golf in its
efforts to prevent counterfeiting of the Licensed Products and Callaway Golf
Property by immediately reporting to Callaway Golf any information it obtains
concerning the counterfeiting of such Licensed Products and Callaway Golf
Property, and by cooperating fully in Callaway Golf’s investigations of the
counterfeiting of the Licensed Products and/or Callaway Golf Property. 
Licensee’s failure to implement and to adhere to the provisions of this
Section shall be grounds for termination of this Agreement pursuant to
Section 8.2(a)(vi) of this Agreement.

 

3.6           Security Audit.  At Callaway Golf’s request, at any time upon
reasonable notice to Licensee, Licensee will allow (and/or require its
authorized subcontractors to allow, if applicable), Callaway Golf to inspect and
audit Licensee’s (and/or its authorized subcontractors, if applicable) premises,
security systems and/or systems for accounting for Licensed Products and
Callaway Golf Property and provide written documentation of the systems and
their operation to ensure compliance with the Security Requirements.  In the
event that Callaway Golf finds it necessary to investigate theft or loss of its 
products or other Callaway Golf property from Licensee, or establish that
overruns produced by Licensee are available in the marketplace, Callaway Golf
will be entitled to recover from Licensee (e.g. by price reduction, credit,
offset, invoice, or otherwise) all their investigative costs, as well as all
legal fees required to oversee said investigations, to include attorney fees
associated with any civil or criminal litigation that might result.  Licensee
also agrees that, for each component recovered by Callaway Golf or law
enforcement authorities that can be established as either having been stolen
from Licensee, or manufactured on Licensee’s premises as “overrun” product,
Callaway Golf

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

8

--------------------------------------------------------------------------------


 

will be entitled to reimbursement by Licensee at a rate of two (2) times the
average wholesale purchase price paid to Licensee by Licensee’s customers in the
preceding six (6) month period for the component in question.

 

3.7           Manufacturing Processes Audit.  During the term of this Agreement,
Callaway Golf and their duly authorized representatives will have the right
during reasonable business hours upon advance written notice to Licensee to
inspect and audit the manufacturing processes of Licensee (including, if
applicable, the manufacturing processes of Licensee’s subcontractors at both the
secondary and tertiary tier level) to ensure that the manufacture of the
Licensed Products is in compliance with the terms of this Agreement.

 

3.8           Product Approval.

 

(a)           In the development of the Licensed Products, and prior to Licensee
sourcing, marketing, manufacturing or distributing any Licensed Product,
Licensee shall submit to Callaway Golf for Callaway Golf’s prior written
approval and consent, which approval and consent shall not be unreasonably
withheld, the line art, fabric swatches, labels, hangtags, and sourcing plan for
each proposed Licensed Product, including component, logo and color direction (a
“Design Submission”).  Each Design Submission submitted shall show how the
Licensed Trademark will be applied and how it will look.  Each such Design
Submission shall include a written transmittal conspicuously including the
statement “FAILURE TO EXPRESSLY DISAPPROVE OF THE ENCLOSED DESIGN SUBMISSION
WITHIN FIFTEEN (15) DAYS SHALL RESULT IN A DEEMED APPROVAL OF THIS DESIGN
SUBMISSION.”  Callaway Golf shall have fifteen (15) calendar days following its
receipt of a new Design Submission within which to approve or disapprove in its
sole and absolute discretion such Design Submission, including without
limitation the form and appearance of the Licensed Trademarks on the proposed
Licensed Product.  If Licensee does not receive written approval from Callaway
Golf within such fifteen-day period, such Design Submission shall be deemed to
be approved, provided a representative of the Callaway Golf Licensing Department
has acknowledged in writing (including e-mail) the receipt of such Design
Submission.

 

(b)           If a Design Submission is approved, then prior to sourcing,
marketing, manufacturing or distributing the Licensed Product, Licensee shall
submit to Callaway Golf for Callaway Golf’s prior written approval and consent,
which approval and consent shall not be unreasonably withheld, a production
sample of each Licensed Product which must conform to the Design Submission
approved by Callaway Golf (an “Exhibition Display Sample”).  Each Exhibition
Display Sample submitted must include the applicable Licensed Trademark.  Each
such Exhibition Display Sample shall include a written transmittal conspicuously
including the statement “FAILURE TO EXPRESSLY DISAPPROVE OF THE ENCLOSED
EXHIBITION DISPLAY SAMPLE WITHIN TEN (10) DAYS SHALL RESULT IN A DEEMED APPROVAL
OF THIS EXHIBITION DISPLAY SAMPLE.”  Callaway Golf shall have ten (10) calendar
days following its receipt of a new Exhibition Display Sample within which to
approve or disapprove in its sole and absolute discretion such Exhibition
Display Sample, including without limitation

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

9

--------------------------------------------------------------------------------


 

the form and appearance of the Licensed Trademarks.  If Licensee does not
receive written approval from Callaway Golf within such ten-day period, such
Exhibition Display Sample shall be deemed to be approved.

 

3.9           Manufacturing Standards.  Licensee represents and warrants that
the Licensed Products shall conform in all material respects to the
specifications, data, samples and/or other information furnished to Callaway
Golf and, without limiting the foregoing, that the Licensed Products shall be
merchantable, of good material and workmanship, and free from any material
defects. Licensee shall not sell any Licensed Product bearing a Licensed
Trademark that materially differs from the sample previously approved by
Callaway Golf without obtaining Callaway Golf’s prior written approval. 
Licensee further warrants and represents that it will under all circumstances,
and will use commercially reasonable efforts to cause its suppliers or
subcontractors to: (i) comply with all applicable laws, including labor and
employment laws and industry standards in the countries where Licensee does
business, including, but not limited to, compliance with all laws and industry
standards regarding minimum wage, overtime, workplace safety, maximum hours and
benefits, and will use fair employment practices as defined by such applicable
laws and industry standards; (ii) provide at least one (1) day off in every
seven (7) day period, except as required from time to time to meet urgent
business needs; (iii) not hire any employee under the age of fourteen, under the
age interfering with compulsory schooling, or under the minimum age established
by law, whichever is greater; (iv) provide employees with a safe, healthy and
humane workplace, free of harassment; (v) provide safe and healthy housing, when
residential housing is provided to employees; (vi) employ persons whose presence
is voluntary and not use prison labor or forced labor (indentured, bonded or
otherwise), or corporal punishment or other forms of mental or physical coercion
as a form of discipline of employees; (vii) recognize and respect the right of
employees to exercise their lawful rights of collective bargaining and free
association, including whether or not to join a given association; (viii) not
discriminate in hiring, paying, promoting, or terminating employees on grounds
of race, religion, national origin, political affiliation, sexual preference,
disability or gender, and instead hire, pay, promote, and terminate employees on
the basis of their ability to do the job; (ix) comply with all applicable
environmental laws, rules, regulations, and standards applicable to Licensee’s
operations, and observe environmentally conscious practices in all locations
where it operates; (x) cooperate with local, national and foreign customs
authorities and drug enforcement agencies to guard against illegal shipments of
drugs; and (xi) comply with customs laws and in particular, establish and
maintain programs regarding illegal transshipment of the Licensed Products. 
During the term of this Agreement, Callaway Golf and their respective duly
authorized representatives will have the right during reasonable business hours
upon advance written notice to  inspect and audit Licensee’s compliance with
this provision.

 

3.10         Quality Inspections.  Callaway Golf shall have the right at any
time, upon five (5) days advance notice in the case of Licensee, and upon
whatever terms are set forth in any Callaway Golf approved Subcontractor
Agreement (hereafter defined) in the case of Licensee’s suppliers or
subcontractors, or upon reasonable advance notice, not

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

10

--------------------------------------------------------------------------------


 

to exceed thirty (30) days, in the event the requirement of a Subcontractor
Agreement has been waived by Callaway Golf in writing for a particular supplier
or subcontractor, to conduct during regular business hours an examination, at
Licensee’s facilities or the facilities of Licensee’s suppliers or
subcontractors, of the Licensed Products and the records and facilities at or
from which the same are designed, manufactured, stored or distributed to
determine whether the Licensed Products conform in all material respects to the
Licensed Products approved by Callaway Golf and to confirm Licensee’s,
compliance with the terms of this Agreement and its suppliers’ and
subcontractors’ compliance with the terms of any written Subcontractor
Agreement.

 

3.11         Non-Conforming Products.  If at any time during the term of this
Agreement the Licensed Products fail to conform in any material respect to the
standards of quality in materials, design, workmanship, use, advertising, and
promotion approved by Callaway Golf, then Callaway Golf or its authorized
representative shall so notify Licensee in writing, specifying the nature of the
quality problems.  Upon such notification Licensee shall promptly cease to use
the Licensed Trademarks on such nonconforming Licensed Products and shall not
sell such nonconforming products until the standards of quality have been met to
the reasonable satisfaction of Callaway Golf.

 

Unless otherwise directed in writing by Callaway Golf, Licensee shall destroy
all Licensed Products which are not to be delivered in the normal course of
business for any reason, including, without limitation, manufacturing overruns,
and rejected products or components, as well as any Licensed Products that are
returned to Licensee for any reason and are not to be re-worked and redelivered
in the normal course of business.  The destruction shall be by cutting and
shredding so that parts are unrecognizable as Licensed Products or product
components.

 

3.12         Intellectual Property Infringement Warranty.  Other than
intellectual property rights with respect to the Licensed Trademarks, Licensee
represents and warrants that no intellectual property rights (including without
limitation patents, trade secrets, trade dress, trademarks and copyrights) or
other rights of any third-party are infringed by the design, manufacture,
shipment, importation, sale or use of any Licensed Product.  Except as expressly
permitted by the provisions of Section 4.2 below, Licensee further represents
and warrants that it does not design, prototype, manufacture or sell any
products for itself or any other person which are competitive with or
confusingly similar to the Licensed Products or any enhancements or improvements
thereto, or any products which infringe on any patents, trade secrets,
trademarks, trade names or trade dress rights of Callaway Golf or its
subsidiaries.

 

3.13         Product Clearance.  Licensee shall be responsible, at its sole cost
and expense, for intellectual property clearance of each Licensed Product
(excluding the Licensed Trademarks) to confirm non-infringement of third-party
intellectual property rights.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

11

--------------------------------------------------------------------------------


 

Article 4.               Merchandising and Distribution

 

4.1           Commercially Reasonable Efforts.  Beginning on the Effective Date
and continuing for the remainder of the term of this Agreement, Licensee shall
exercise its best efforts to market, promote and sell the Licensed Products in
the Territory within the Authorized Distribution Channels in accordance with the
terms of this Agreement. Except as otherwise expressly provided herein, Licensee
shall not sell or distribute the Licensed Products or use the Licensed
Trademarks for purposes of advertising, marketing or promotion outside the
Territory.  Callaway Golf acknowledges and agrees that Licensee may source the
Licensed Products outside of the Territory for sale within the Territory.

 

4.2           Sole Brand.  The Licensed Products bearing the Licensed Trademarks
shall be Licensee’s sole brand for golf and golf lifestyle inspired products
including without limitation the types of goods set forth on Exhibit C
(collectively, “Golf-Related Products”) designed, sourced, manufactured,
advertised, promoted, distributed or sold by Licensee in the Territory.  During
the term of this Agreement, Licensee shall not, directly or indirectly, through
itself or third parties, design, source, manufacture, advertise, promote,
distribute or sell any product bearing, or associated with, the trademark, logo
or service mark of a company (other than Callaway Golf) which produces or sells
any golf products or Golf-Related Products anywhere in the Territory.  In no
event may Licensee sell the Licensed Products as “loss leaders,” or otherwise
use the Licensed Products, to promote the sale of Licensee or other third-party
products.  Notwithstanding the foregoing, Callaway Golf will not unreasonably
withhold its approval or consent to Licensee’s distribution or sale of men’s
apparel under the Sport Haley brand utilizing only the Sport Haley trademark and
such other model or style names that are not in any way confusingly similar to
the Licensed Trademarks or other trademarks used by Callaway Golf, but only if
Callaway Golf, in its reasonable judgment, determines that such men’s apparel
under the Sport Haley brand will not materially compete with the Licensed
Products nor materially impair Licensee’s ability to perform its duties and
obligations under this Agreement including, without limitation, its ability to
achieve sales levels for the Licensed Products necessary to produce royalties
exceeding one hundred percent (100%) of the Minimum Annual Royalties in any one
(1) year.

 

4.3           Personnel.  Licensee shall use its best efforts to employ by the
Effective Date and maintain during the term of this Agreement, the following
personnel: (i) General Manager, (ii) Director of Design and (iii) Director of
Sales.  All such personnel must be full-time employees of Licensee and be
qualified for such positions with a level of background and experience in the
industry commensurate with such positions and must devote their full working
time and efforts to the Licensed Products pursuant to this Agreement.

 

4.4           Closeouts.

 

(a)           Licensee shall not sell any Licensed Products as closeouts until
the season for which the Licensed Products were intended has ended without the
express written consent of Callaway Golf.  The parties acknowledge that each
season lasts

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

12

--------------------------------------------------------------------------------


 

approximately six (6) months from the date a Licensed Product is first shipped
into any of the Authorized Distribution Channels.

 

(b)           Any excess inventory of Licensed Products existing after the close
of the season for which the Licensed Products were intended has ended may only
be sold through the Authorized Distribution Channels unless approved by Callaway
Golf in advance in its sole discretion.

 

(c)           Callaway Golf and Licensee agree that Licensee shall pay a reduced
royalty rate on Closeout sales.  For purposes of this Agreement “Closeout” shall
mean a markdown of at least [***] off net wholesale.  With respect to Closeout
sales, Licensee shall pay Callaway Golf royalties equal to [***] of Closeout Net
Sales for up to a maximum of [***] of the total Net Sales for all of the
Territories combined.  Licensee shall include in the reports that it provides to
Callaway Golf pursuant to Section 2.3 of this Agreement an additional line item
disclosing the total amount of Closeout Net Sales for each of the Territories.

 

4.5           Customer Service.  Licensee shall establish on or before the
Effective Date a toll-free number for Licensed Products sales and customer
service.  Licensee shall provide the same high level of customer service with
respect to the Licensed Products that Callaway Golf provides to its customers.

 

4.6           Callaway Golf Endorsers.  Licensee may use Callaway Golf
professional athletes and celebrities as approved in advance in writing by
Callaway Golf for print ads, points of purchase and other in-store signage only
pursuant to the terms of a separate, signed written agreement by Callaway Golf,
Licensee and the Callaway Golf athlete or celebrity Licensee wishes to use. 
Nothing contained herein shall make it mandatory for Callaway Golf or an athlete
or celebrity to execute such an agreement, nor shall any such agreement result
in any monetary cost to Callaway Golf.  Upon request of Callaway Golf, Licensee
shall participate in professional endorsement opportunities, unless such
participation would result in Licensee expenditures exceeding the Minimum
Advertising Expenditures (defined in Section 4.7(a)).

 

4.7           Minimum Advertising Expenditures.

 

(a)           Licensee shall spend, at a minimum, the amounts set forth in
Exhibit G (“Minimum Advertising Expenditures”) for the annual selling periods
indicated therein on the advertising and promotion of the Licensed Products. 
Such expenditures are limited to those directly related to advertising and
promotion of the Licensed Products and do not include sales representatives’
travel expenses, training or other business-related expenses.  Approved
advertising expenditures include amounts paid to a third party associated with
any of the following: (i) print, television, radio, Internet and other media
advertisements; (ii) advertising agency fees and co-op fees specific to the
Callaway Golf brand; (iii) advertising translation expenses; (iv) photography
and video expenses; (v) and such other items as may be approved by Callaway Golf
in writing.  Approved promotional expenditures include amounts paid to a third
party associated with any of the following: (i) catalogs, brochures, literature,
films and tapes; (ii) display

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

13

--------------------------------------------------------------------------------


 

stands and accessories; (iii) customer incentives; (iv) promotion, press and
public relations; (v) endorsements and expenses directly related to
participation in professional endorsement opportunities requested by Callaway
Golf; (vi) trade shows, exhibitions and sales meetings; and (vii) other expenses
directly related to marketing the Licensed Products or approved by Callaway Golf
in writing.  No amount of Licensee’s general or administrative charges or
overhead shall be included as part of the required advertising expenditures. 
Advertising and promotional expenditures paid to Licensee affiliates shall not
count toward the Minimum Advertising Expenditures unless approved in writing by
Callaway Golf in advance.  “Affiliate” as used herein shall mean any entity
which controls, is controlled by or is under common control with Licensee.

 

(b)           Within thirty (30) days of the end of each annual selling period
set forth on Exhibit G during the term of this Agreement, Licensee shall send
Callaway Golf a report itemizing the advertising expenses incurred as required
in this Section.  Failure of Licensee to make the required advertising
expenditures shall constitute a material breach of this Agreement allowing
Callaway Golf to terminate this Agreement pursuant to Section 8.2(a)(vi).

 

(c)           For purposes of meeting its obligations under Section 4.7(a) and
(b), Licensee shall have the right to pay some or all of the Minimum Advertising
Expenditures directly to Callaway Golf for use by Callaway Golf to use in its
discretion to promote the Licensed Products alone or in combination with other
Callaway Golf products.

 

(d)           To the extent Net Sales are not calculated until after a
particular calendar year has closed and/or Net Sales exceed Licensee’s target
Net Sales for a given year, any additional required expenditures shall be added
to Licensee’s required advertising and promotional expenditures for the
following calendar year and shall be incurred within the first 150 days of that
calendar year.

 

4.8           NOT USED

 

4.9           Business Review.

 

(a)           Licensee shall prepare and present to Callaway Golf not less than
twice per year a business review, which describes in reasonable detail sales
performance and advertising, promotional, staffing and product development
activities undertaken by Licensee during the prior six (6) months, together with
Licensee’s sales forecasts and advertising, promotional, staffing and product
development plans for the ensuing six (6) months.  Unless otherwise agreed by
Callaway Golf and Licensee, the business reviews will occur on or about April 30
and October 31 of each year.

 

(b)           In addition to the obligations contained in subsection (a) of this
Section, Licensee’s chief executive officer (or a designee that is reasonably
acceptable to Callaway Golf) shall meet at least quarterly with Callaway Golf
personnel to discuss products, sales performance and other merchandising issues
relating to the Licensed

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

14

--------------------------------------------------------------------------------


 

Products.  In preparation for and in connection with such meetings, Licensee
shall provide detailed sales reports for each store or similar entity and other
information as may be requested by Callaway Golf from time to time.  Each party
shall bear its own expenses in connection with such meetings.

 

4.10         Internet Site.  If requested by Callaway Golf, Licensee shall
establish and maintain at Licensee’s own cost and expense an Internet site
featuring Licensed Products.  The contents of the Internet site must be approved
by Callaway Golf in writing in advance.  If requested by Callaway Golf, such
Licensee Internet site shall contain a link to Callaway Golf’s Internet sites. 
Licensee hereby consents to Callaway Golf providing a link on its Internet sites
directly to the Licensee Internet site for Licensed Products.

 

Article 5.               Ancillary Use of Licensed Trademarks by Licensee

 

5.1           Marketing Materials.  Licensee is authorized to use the Licensed
Trademarks in the Territory in marketing material related to the Licensed
Products including the use of the Licensed Trademarks in publicity, advertising,
signs, product brochures, and other forms of advertising (collectively,
“Marketing Materials”), subject to the terms and conditions of this Agreement
and Callaway Golf’s then current guidelines for the use of Callaway Golf’s
trademarks (the “Guidelines”) and the then current sales policies or other
instructions regarding merchandising requirements for Callaway Golf customers
with respect to products bearing the Licensed Trademarks (the “Sales
Policies”).  Licensee shall comply in all material respects with all the
Guidelines and Sales Policies that are in effect and shall not, without the
prior written consent of Callaway Golf, sell the Licensed Products to any
Authorized Distribution Channel that does not fully comply with the Guidelines
and Sales Policies.  Licensee shall promptly notify Callaway Golf of any
Authorized Distribution Channel not complying with the Guidelines and Sales
Policies that are in effect after Licensee becomes aware of such non-compliance.

 

5.2           Prior Review of Materials.  Marketing Materials of Licensee and
any Authorized Distribution Channel that (i) use the Licensed Trademarks or
refer to Callaway Golf and (ii) are prepared by or at the request of Licensee,
an Authorized Distribution Channel or their support personnel, shall be subject
to Callaway Golf’s prepublication review and written approval, which approval
shall not be unreasonably withheld, with respect to, but not limited to,
content, style, appearance, composition, timing and media.  At least two
(2) copies of all such Marketing Materials shall be provided to Callaway Golf at
least fifteen (15) calendar days prior to placing the material for publication
or use.  Each such marketing sample shall include a written transmittal
conspicuously including the statement “FAILURE TO EXPRESSLY DISAPPROVE OF THE
ENCLOSED MARKETING MATERIAL WITHIN FIFTEEN (15) DAYS SHALL RESULT IN A DEEMED
APPROVAL OF THIS MARKETING MATERIAL.”  If approval or disapproval is not
received within such period, such materials shall be deemed approved, provided a
representative of the Callaway Golf Licensing Department has acknowledged in
writing (including e-mail) the receipt of such Marketing Materials.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

15

--------------------------------------------------------------------------------


 

5.3           Dissemination of Materials.  Upon request of Callaway Golf,
Licensee will disseminate, from time to time, to all Authorized Distribution
Channels who prepare or commission the preparation of Marketing Materials,
Callaway Golf’s Guidelines which are then in effect under this Agreement. 
Licensee shall also require its own personnel and all Authorized Distribution
Channels to follow such Guidelines.  Licensee shall use its best efforts to
cause personnel in each Authorized Distribution Channel to furnish to Callaway
Golf copies of all Marketing Materials which use the Licensed Trademarks or
refer to Callaway Golf.

 

5.4           Callaway Golf Endorsers.  Licensee may use Callaway Golf
professional athletes and celebrities (“Callaway Golf Endorser(s)”) only for
print advertising and point of purchase materials as approved in advance by
Callaway Golf, as evidenced by the execution of a separate written agreement
between Callaway Golf, Licensee, and the Callaway Golf Endorser(s) Licensee
wishes to use.  This provision shall not be construed as mandating Callaway Golf
and/or the Callaway Golf Endorser(s) to execute such an agreement, nor shall any
such agreement result in any monetary cost to Callaway Golf.

 

Article 6.               Protection of Licensed Trademarks

 

6.1           Ownership Rights.  Licensee acknowledges and agrees that Callaway
Golf is the owner of the Licensed Trademarks and Licensee shall not during the
term of this Agreement or thereafter, directly or indirectly, through itself or
third parties contest or challenge Callaway Golf’s rights in the Licensed
Trademarks.  Licensee shall not at any time use the Licensed Trademarks in any
manner in derogation of Callaway Golf’s rights therein or claim any rights in
the Licensed Trademarks adverse to Callaway Golf.  Licensee also agrees that any
and all rights that may be acquired by the use of the Licensed Trademarks by
Licensee, including but not limited to any goodwill associated with the use of
the Licensed Trademarks, shall inure to the sole benefit of Callaway Golf. 
Licensee agrees to execute all papers reasonably requested by Callaway Golf to
effect further registration of, maintenance and renewal of the Licensed
Trademarks and, if requested by Callaway Golf and at Callaway Golf’s expense, to
record Licensee as a registered user of the Licensed Trademarks.  Except for the
Approved Uses, as defined below, and as otherwise agreed by Callaway Golf in
writing, Licensee shall not use the Licensed Trademarks or any part thereof as a
corporate name, domain name, e-mail address, trade name, service mark,
fictitious business name or d.b.a., nor directly or indirectly use any name or
mark, resembling, confusingly similar, deceptive or misleading with respect to
the Licensed Trademarks.  For purposes of this Agreement, Callaway Golf
acknowledges and agrees that it has approved the following uses by Licensee of
the Licensed Trademarks: the trade name “Ben Hogan Apparel Group,” the domain
names “Behogan.com,” “Benhoganapparel.com,” “Bhogan.com” for web site addresses
and email addresses (together, constituting the “Approved Uses”).  Upon the
expiration or sooner termination of this Agreement, Licensee shall cease any
further use of such Approved Uses and will execute and deliver to Callaway Golf
such documents and instruments as are requested by Callaway Golf to assign any
or all of such

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

16

--------------------------------------------------------------------------------


 

Approved Uses to Callaway Golf.  Licensee further acknowledges that it has no
ownership interest in any of the logos, designs and marks which constitute or
are part of the Licensed Trademarks.  Licensee hereby quitclaims to Callaway
Golf any right, title or interest it has or may acquire through operation of law
or otherwise with respect to the Licensed Trademarks, any and all logos, designs
and marks in which the Licensed Trademarks may appear and all goodwill
associated therewith.  During the Term (as defined below) of this Agreement, and
at all times thereafter, Licensee shall not use any name, logo or design
identified with, identical to, confusingly similar to, deceptive or misleading
with respect to, or which makes reference to, in any manner whatsoever, the
Licensed Trademarks or any one of them, except to the extent permitted by this
Agreement or specifically approved by Callaway Golf in writing in its sole and
absolute discretion.  This section shall survive the expiration or termination
of this Agreement for any reason.

 

6.2           No Registration.  Licensee further agrees not to directly or
indirectly, through itself or third parties, register the Licensed Trademarks in
any country, or register any name or mark resembling, confusingly similar to,
deceptive or misleading with respect to the Licensed Trademarks.  If any
application for registration is or has been filed in any country by Licensee
that relates to any name or mark which resembles, is confusingly similar to,
deceptive or misleading with respect to the Licensed Trademarks, Licensee shall
immediately abandon any such application or registration or, at Callaway Golf’s
sole and absolute discretion, assign it to Callaway Golf.  Licensee shall
reimburse Callaway Golf for all reasonable costs and expense of any opposition,
cancellation or related legal proceedings, including reasonable attorneys’ fees,
incurred by Callaway Golf or its authorized representative, in connection with
any such registration or application by Licensee.  This section shall survive
the expiration or termination of this Agreement for any reason.

 

6.3           Prosecution and Maintenance of Licensed Trademarks.  Callaway Golf
is solely responsible for all trademark prosecution and maintenance decisions,
efforts and fees, including but not limited to conferring with relevant domestic
and foreign counsel, communicating with relevant domestic and foreign trademark
offices, filing new applications, affidavits, extensions and other necessary or
appropriate documents, submitting application fees, extension fees, renewal
fees, attorneys’ fees and other necessary disbursements.  All prosecution and
maintenance of Licensed Trademarks shall be in Callaway Golf’s sole discretion
and expense.

 

6.4           Infringement of Licensed Trademarks.  In the event that Licensee
learns of any infringement or threatened infringement of the Licensed
Trademarks, Licensee shall promptly notify Callaway Golf or its authorized
representative in writing giving particulars thereof and Licensee shall provide
available information (and any information not readily available which may be
compiled without unreasonable burden or expense) and assistance to Callaway Golf
or its authorized representative in the event that Callaway Golf determines that
proceedings should be commenced.  Any such proceedings (including out-of-pocket
disbursements of Licensee) shall be at the expense of Callaway Golf, and any
recoveries shall belong to Callaway Golf.  Except for Callaway Golf’s

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

17

--------------------------------------------------------------------------------


 

indemnification obligations pursuant to Article 7 of this Agreement, nothing in
this Agreement or otherwise shall be deemed to require Callaway Golf (or to
permit Licensee) to enforce or defend the Licensed Trademarks against others.

 

6.5           Compliance with Law.  In the performance of this Agreement,
Licensee shall comply with all applicable laws and regulations, including those
laws and regulations particularly pertaining to the proper use and designation
of the Licensed Trademarks in the Territory.  Should Licensee be or become aware
of any applicable laws or regulations that are inconsistent with the provisions
of this Agreement, Licensee shall promptly notify Callaway Golf in writing of
such inconsistency.  Callaway Golf may, at its option, waive the performance of
such inconsistent provisions or make such modifications to this Agreement as may
be required to comply with any applicable laws or regulations.

 

6.6           Media.  Other than to authorized subcontractors, Licensee shall
not transfer any Licensed Trademarks by way of any medium to any other party. 
For purposes of this Agreement, “medium” shall include (but not be limited to):
(i) images printed or otherwise applied to paper (such as typed, printed,
written, or faxed images); (ii) images recorded in digital form (including, but
not limited to, files created by word processor, paintbrush and/or graphics
software) and stored in removable media (including, but not limited to, compact
disc (“CD”), zip disk, memory card/stick/flash media, floppy disk), fixed media
(including, but not limited to, computer hard disk), or sent via electronic mail
(including attachments thereto) or otherwise downloaded via the internet, and/or
modem (e.g., telephone, cable modem, etc.); and (iii) line art.

 

Licensee shall treat the media upon which the Licensed Trademarks are delivered
to and/or stored by Licensee with the utmost level of care and security. 
Licensee shall store all such media in a secure location.  For purposes of this
Agreement, a “secure location” shall include, but not be limited to:  (i) for
items in tangible format, such as on paper or floppy disk, a locked room or file
cabinet accessible only to a limited number of Licensee’s employees on a strict
“need to know” basis; and (ii) for items stored in electronic format, such as on
hard disk or other electronically-recorded files, a personal computer in a
locked room or other secure area accessible only to a limited number of
Licensee’s employees on a strict “need to know” basis, who could access the
information only after inputting the appropriate password to unlock the file in
question.

 

Callaway Golf may, at any time, in its discretion, request the destruction of
any and all media in Licensee’s possession which bears or otherwise contains the
Licensed Trademarks.  If so requested, Licensee shall provide Callaway Golf with
a certificate signed by an officer of Licensee confirming such destruction.

 

Article 7.               Indemnification and Insurance

 

7.1           Callaway Golf’s Obligations.  Callaway Golf shall defend,
indemnify and hold Licensee and Licensee’s authorized subcontractors and
customers harmless from and against any and all claims, suits, liabilities,
damages, losses and expenses,

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

18

--------------------------------------------------------------------------------


 

including reasonable attorneys’ fees (collectively “Losses”), incurred by
Licensee and/or Licensee’s authorized subcontractors and customers by reason of
or arising out of any alleged infringements of any rights of third parties in
the Territory resulting from the use of any of the Licensed Trademarks in the
Territory.  The foregoing indemnity shall not apply to jurisdictions for which
Callaway Golf has given Licensee notice that Callaway Golf believes use of the
Licensed Marks in such jurisdictions may conflict with the rights of third
party(ies) or give rise to other legal claims.  As of the Effective Date,
Callaway Golf is not aware of any such conflicts in any part of the Territory.

 

7.2           Infringement by Use of Licensed Trademarks.  In the event that
Licensee learns that any third party alleges or claims that use of the Licensed
Trademarks on or in connection with the Licensed Products is likely to cause
deception or confusion to the public, or is likely to dilute or infringe any
intellectual property right of any third party, Licensee shall promptly notify
Callaway Golf or its authorized representative in writing giving the particulars
thereof and Licensee shall provide all available information (and any
information not readily available which may be compiled without unreasonable
burden or expense) and assistance to Callaway Golf or its authorized
representative.  Callaway Golf in its sole and absolute discretion shall have
the right to control, defend and settle any claims or actions based on use of
the Licensed Trademarks.  The costs of any such defense shall be at the expense
of Callaway Golf.

 

7.3           Licensee’s Obligations.  Licensee shall indemnify, defend and hold
Callaway Golf harmless from and against any Losses resulting from or arising out
of third party claims relating to the design, manufacture, shipment,
importation, sale or use of the Licensed Products (including intellectual
property infringement, strict liability and breach of warranty claims), or third
party claims relating to the negligence, product liability, breach of warranty
or willful misconduct by Licensee or its employees, suppliers, subcontractors,
independent contractors or agents, including but not limited to Losses arising
out of third party claims relating to the development, manufacture, advertising,
marketing, distribution, sale or handling of the Licensed Products or any
improper or unauthorized use of the Licensed Trademarks.

 

7.4           Other Infringement.  In the event that Licensee learns that any
third party alleges or claims that the design, manufacture, shipment,
importation, sale or use of any Licensed Product infringes any intellectual
property or other right of any third party for reasons other than use of the
Licensed Trademarks (an “Infringement Claim”), Licensee shall promptly notify
Callaway Golf or its authorized representative in writing giving particulars
thereof and Licensee shall provide all available information (and any
information not readily available which may be compiled without unreasonable
burden or expense) and assistance to Callaway Golf or its authorized
representative.

 

(a)           If such Infringement Claim identifies or names Callaway Golf as an
infringer or defendant, then Callaway Golf in its sole and absolute discretion
shall have the right to control (including without limitation the selection and
direction of counsel), defend and settle any such Infringement Claim.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

19

--------------------------------------------------------------------------------


 

(b)           If such Infringement Claim does not identify or name Callaway Golf
as an infringer or defendant, and Callaway Golf, in its discretion, believes an
adverse decision on such Infringement Claim may have a legal effect on Callaway
Golf (e.g., collateral estoppel, res judicata, etc.), then Callaway Golf in its
sole and absolute discretion shall have the right to control (including without
limitation the selection and direction of counsel), defend and settle any such
Infringement Claim.

 

(c)           If such Infringement Claim does not identify or name Callaway Golf
as an infringer or defendant, and Callaway Golf, in its discretion, believes an
adverse decision on such Infringement Claim will not have a legal effect on
Callaway Golf (e.g., collateral estoppel, res judicata, etc.), then Licensee
shall have the obligation to use its best efforts to defend and settle any such
Infringement Claim.  Any settlement shall require the prior written approval of
Callaway Golf, which approval shall not be unreasonably withheld.

 

(d)           The costs of any defense or settlement of any Infringement Claim,
including those controlled by Callaway Golf, shall be the sole responsibility of
Licensee.

 

7.5           Requirements for Indemnification.  It shall be a requirement that
any party seeking indemnification (“Indemnitee”) from the other (“Indemnitor”)
pursuant to this Article 7 must: (i) promptly inform the Indemnitor in writing
of the details of such claim; (ii) reasonably cooperate with Indemnitor with
respect to defense and/or settlement of such claim; (iii) relinquish control of
defense and/or settlement of such claim to Indemnitor; and (iv) not engage in
any negotiations to or enter into any settlement of such claim without the
consent of Indemnitor.

 

7.6.          Insurance.  Licensee agrees that, throughout the Term and for not
less than three (3) years following the expiration or termination of this
Agreement, it will maintain comprehensive general liability insurance, including
blanket contractual liability and personal injury liability, and insurance
against claims based upon products liability for the Licensed Products and
against other claims covered by the indemnification provisions of this
Article 7, in an amount of not less than Two Million U.S. Dollars
($2,000,000.00) combined single limit.  Such insurance will be written on an
occurrence policy form with an insurance company with a current Best rating of
A, XII or better.  Licensee will cause its insurance policies to be in force
from and after the Effective Date and endorsed to include Callaway Golf and its
affiliates and their respective officers, directors, employees and agents as
additional insureds thereunder.  Such endorsement will stipulate that the
required coverages will not be reduced or canceled without thirty (30) calendar
days prior written notice to Callaway Golf.  Such endorsement will also
stipulate that it is the primary coverage and any other insurance in force for
the additional insureds will act as excess coverage only and will not be
required to contribute in the payment of any claim made thereunder to the extent
of the limits of liability afforded by Licensee’s insurance.  Evidence of such
coverage will be supplied to Callaway Golf within thirty (30) calendar days
following the Effective Date and during the same time period of every year
thereafter during the Term.  If Licensee fails to comply with any insurance
requirement, and such failure continues for a period of thirty

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

20

--------------------------------------------------------------------------------


 

(30) days following Callaway Golf’s written notice to Licensee, Callaway Golf at
its election may immediately terminate this Agreement without further notice,
notwithstanding anything in this Agreement to the contrary.  In the event
Callaway Golf at any time believes Licensee’s existing insurance coverage does
not provide adequate protection, Callaway Golf may, in its sole but reasonable
discretion, require Licensee to increase the amount of required coverage to a
level deemed adequate by Callaway Golf.

 

Article 8.               Term and Termination

 

8.1           Term.  Unless sooner terminated in accordance with the terms of
this Agreement, this Agreement shall commence on the Effective Date and shall
continue in effect until December 31, 2013 (the “Term”).  Upon expiration of the
Term, this Agreement shall expire.  The parties acknowledge that upon
termination or expiration of this Agreement (whether prior to, or upon
expiration of, the Term, or at any other time), Callaway Golf shall have no
obligation to reimburse or otherwise pay Licensee any amount in connection with,
or as a result of, such termination or expiration.

 

8.2           Licensee Default.

 

(a)           The occurrence of any of the following events, conditions or
circumstances shall constitute a “Licensee Default” under this Agreement:

 

(i)            Licensee fails to make any payment when due hereunder and such
payment is not made within fifteen (15) days after Callaway Golf sends Licensee
written notice of such nonpayment as provided in Section 11.2 below.

 

(ii)           Licensee fails to achieve sales levels for the Licensed Products
necessary to produce royalties exceeding [***]% of the Minimum Annual Royalties
in any one (1) year.

 

(iii)          a Change in Control (as such term is defined in Section 2.8 of
this Agreement) of Licensee to which Callaway Golf did not provide its prior
written consent.

 

(iv)          a Force Majeure Event (as defined below) which prevents, hinders,
or delays Licensee’s performance of this Agreement continues for one hundred
twenty (120) successive days.

 

(v)           The commencement of any proceeding, voluntary or involuntary, in
bankruptcy or insolvency by or against Licensee which remains unstayed for, or
is not dismissed within, a period of thirty (30) days, including any proceeding
under the U.S. bankruptcy laws, or in the event of the appointment, with or
without Licensee’s consent, of a receiver or an assignee for the benefit of
creditors, or if Licensee becomes otherwise bankrupt or insolvent (however
evidenced) or is unable to pay its debts as they become due.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

21

--------------------------------------------------------------------------------


 

(vi)          Any material breach by Licensee of any of the other terms,
covenants, agreements or conditions contained herein (including, without
limitation, Licensee’s failure to provide the sales reports required by this
Agreement or Licensee’s failure to provide a copy of any executed Subcontractor
Agreement) and such breach continues for thirty (30) days after Callaway Golf
sends Licensee written notice of such breach.

 

(vii)         Upon the occurrence of a Licensee Default, then Callaway Golf
shall have the right, in addition to all other rights granted hereunder, or by
law, equity or otherwise, to terminate this Agreement by giving to Licensee
written notice of termination.  The termination date shall be stated within such
notice and shall be no less than the expiration of any applicable cure period
referred to above. Upon the termination of this Agreement, all rights and
licenses granted to Licensee hereunder shall cease, except as otherwise
specifically set forth herein, but without prejudice to any claims which
Callaway Golf may have against Licensee for any Licensee Default.

 

(b)           Without limiting any other right of Callaway Golf under this
Agreement, the parties hereto expressly agree that if Licensee (or its suppliers
or subcontractors) uses any Licensed Trademark in breach of any term of this
Agreement, it will cause irreparable harm to Callaway Golf and that Callaway
Golf’s remedies at law in the event of such breach would be inadequate, and
accordingly in the event of any such breach, a restraining order or injunction
or both may be issued against such party.

 

8.3           Callaway Golf Default.

 

(a)           The occurrence of any of the following events, conditions or
circumstances shall constitute a “Callaway Golf Default” under this Agreement:

 

(i)            a Force Majeure Event (as defined below) which prevents, hinders,
or delays Callaway Golf’s performance of this Agreement continues for one
hundred twenty (120) successive days.

 

(ii)           any material breach by Callaway Golf of any of the other terms,
covenants, agreements or conditions contained herein and such breach continues
for thirty (30) days after Callaway Golf receives written notice of such breach.

 

(b)           Upon the occurrence of a Callaway Golf Default, then Licensee
shall have the right, in addition to all other rights granted hereunder, or by
law, equity or otherwise, to terminate this Agreement by giving to Callaway Golf
written notice of termination.  The termination date shall be stated within such
notice and shall be no less than the expiration of any applicable cure period
referred to above.  Upon the termination of this Agreement, all rights and
licenses granted to Licensee hereunder shall cease, except as otherwise
specifically set forth herein, but without prejudice to any claims which
Licensee may have against Callaway Golf for any Callaway Golf Default.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

22

--------------------------------------------------------------------------------


 

8.4           Effect of Expiration or Termination.

 

(a)           Upon expiration or termination of this Agreement, Licensee shall
cease manufacturing (including promptly notifying and using its best efforts to
cause all authorized subcontractors to cease manufacturing) Licensed Products
and to destroy any excess materials, including without limitation, hangtags and
labels, bearing any Licensed Trademarks.  If a Licensed Product is in the
process of being made at the time of such notice, it may be completed and
shipped as ordered by Licensee pursuant to this Agreement.  So long as Licensee
is not in default under any of the terms and conditions hereof at the time of
expiration or termination of this Agreement, during the Sell-Off Period (as
defined below), Licensee shall continue to comply with the terms and conditions
of this Agreement, specifically including without limitation the payment of
Royalties and the submission of royalty reports with regard to the sale of such
products.  Specifically, Licensee shall deliver to Callaway Golf a written
report in the form furnished to Licensee by Callaway Golf, certified as complete
and correct by an authorized representative of Licensee, setting forth the
following:

 

(i)            within fifteen (15) days following expiration or termination, a
report of all open purchase orders received prior to such expiration or
termination, specifying the details of such purchase orders and the anticipated
shipping dates for such orders;

 

(ii)           within sixty (60) days following expiration or termination, a
report of all inventory expected to exceed amounts needed to fulfill open
purchase orders; and

 

(iii)          within one hundred twenty (120) days following expiration or
termination, a final report of the status of all inventory, manufacturing and
shipping activities, as well as all open purchase orders, their outstanding
balances, and the anticipated shipping schedule for all outstanding balances.

 

(b)           So long as Licensee is not in default under any of the terms and
conditions hereof at the time of expiration or termination of this Agreement,
Licensee shall use its commercially reasonable efforts to sell any remaining
Licensed Product inventory.  For purposes of this Agreement, the “Sell-Off
Period” shall mean a period, which shall equal three (3) months in duration
after the expiration or termination of this Agreement, during which Licensee is
permitted to sell its inventory of Licensed Products as provided herein. 
Notwithstanding anything to the contrary contained herein, Licensee shall cease
all sales and delivery of the Licensed Products after expiration of the Sell-Off
Period, except to Callaway Golf as set forth below.

 

(c)           Upon expiration of the Sell-Off Period, Callaway Golf, in its sole
and absolute discretion, may purchase some or all of the Licensed Products then
remaining in Licensee’s possession (the “Residual Inventory”) at Licensee’s
actual cost.  To enable Callaway Golf to determine whether to purchase any or
all of the Residual Inventory, Licensee shall provide to Callaway Golf within
twenty (20) days of the

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

23

--------------------------------------------------------------------------------


 

expiration of the Sell-Off Period a list of such Residual Inventory in such
detail as Callaway Golf shall reasonably request. Within fifteen (15) days of
its receipt of such inventory list, Callaway Golf shall notify Licensee whether
it desires to purchase any of the Residual Inventory.  Callaway Golf shall be
required to pay the purchase price for any such purchased Residual Inventory
within thirty (30) days of the date of delivery to Callaway Golf of the
purchased Residual Inventory.  Any purchased Residual Inventory delivered to
Callaway Golf in damaged or otherwise unacceptable condition may be returned to
Licensee at Licensee’s expense and Callaway Golf shall be entitled to a refund
for such returned inventory.

 

(d)           At Callaway Golf’s option, to be exercised by Callaway Golf in its
sole discretion, any Residual Inventory not purchased by Callaway Golf shall be
destroyed by Licensee at Licensee’s expense; or Licensee shall have the right to
sell all Residual Inventory not purchased by Callaway Golf through secondary
distribution channels (approved in advance and in writing by Callaway Golf) for
a period of ninety (90) days after the Sell-Off Period.  Within ten (10) days
after such ninety day period, Licensee shall destroy any and all unpurchased
Residual Inventory.

 

(e)           Termination or expiration of this Agreement shall not relieve the
parties of any remaining liability, obligations or rights as should
appropriately survive termination of this Agreement.  Without limiting the
generality of the foregoing, sections 2.6 (Books and Records and Audit Right),
3.6 (Security Audit), 3.12 (Intellectual Property Infringement Warranty),
Article 6 (Protection of Licensed Trademarks), Article 7 (Indemnification),
Section 8.4 (Effect of Termination or Expiration), 8.5 (Limitation of Damages),
Article 9 (Sublicensing), Article 10 (Confidentiality of Information and Use
Restriction), Article 11 (Miscellaneous) of this agreement shall expressly
survive termination or expiration of this Agreement for any reason.

 

8.5           Limitation of Damages.  In no event shall Callaway Golf or
Licensee or any of their respective officers, directors, shareholders,
employees, agents, independent contractors, representatives, or affiliates be
liable (whether in contract, warranty, strict liability, tort or otherwise) for
any special, punitive, incidental, consequential or similar damages, including
any lost profits, arising out of its or their performance or nonperformance of
this Agreement.

 

Article 9.               Sublicensing

 

9.1           Subcontractor Agreement.  Subject to Callaway Golf’s prior written
consent, Licensee may grant a sublicense to a reputable subcontractor(s) to
design, manufacture and sell specified Licensed Products (“Authorized
Sublicensed Products”) provided such subcontractor enters into, and agrees to
the terms of, a form of Subcontractor Limited Trademark Sublicense Agreement
substantially in the form set forth in Exhibit I of this Agreement
(“Subcontractor Agreement”) unless Callaway Golf, in its sole discretion, 
waives compliance with this requirement with respect to any one or more
Subcontractor(s), in each instance.  Licensee may not make any changes to the
Subcontractor Agreement (except for completing information regarding the
parties)

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

24

--------------------------------------------------------------------------------


 

without the prior written consent of Callaway Golf.  Licensee shall use its best
efforts to ensure its subcontractors comply with the terms of the Subcontractor
Agreement.  Authorized subcontractors shall be listed in Exhibit H of this
Agreement, as may be amended in writing by the parties from time to time. 
Licensee shall promptly provide Callaway Golf with a copy of each executed
Subcontractor Agreement it enters into with its authorized subcontractors. 
Licensee shall promptly send copies of all executed Subcontractor Agreements to
Callaway Golf’s Licensing Department at the address listed in Section 11.2 of
this Agreement.

 

9.2           Liability of Licensee for Subcontractors’ Actions.  Except as
otherwise provided herein, Licensee shall be liable to Callaway Golf for all
liability resulting from the action or inaction of its suppliers or
subcontractors.  Licensee shall use its best efforts (including, if necessary,
termination) to ensure that its suppliers and subcontractors comply with the
terms of the Subcontractor Agreement, including, but not limited to, provisions
regarding employment, and restrictions prohibiting the design, prototyping,
manufacturing or selling of any products for the benefit of the authorized
subcontractor or any other person which are confusingly similar to the Licensed
Products or any enhancements or improvements thereto, or any products which
infringe on any patents, trademarks, trade names or trade dress rights of
Callaway Golf or its subsidiaries or which incorporate a design that is
confusingly similar to the Licensed Trademarks.

 

Article 10.            Confidentiality of Information and Use Restriction

 

10.1         Nondisclosure.

 

(a)           Each party agrees that any Proprietary Information (as defined
below) of the other party to which such party becomes privy as a result of this
Agreement shall not be divulged or disclosed to any third party without the
express and prior written consent of the other party.  In addition, each party
agrees to use such Proprietary Information only during the term of this
Agreement and only in a manner that is consistent with the purposes of this
Agreement.  In the event either party (the “Disclosing Party”) believes that it
is legally required to disclose any of the other party’s Proprietary
Information, such Disclosing Party shall give prompt and reasonable written
notice to the other party prior to disclosing such Proprietary Information to a
third party and, if and to the extent so requested in writing by the other
party, the Disclosing Party shall take (at the other party’s expense) such
legally permissible steps as are reasonably necessary or appropriate to protect
the Proprietary Information, including, but not limited to, seeking orders from
a court of competent jurisdiction preventing disclosure or limiting disclosure
of such Proprietary Information.

 

(b)           Each party shall hold in confidence all Proprietary Information
received from the other party until and/or unless any of the provisions of
Section 10.1(d) apply.  Upon the termination of this Agreement and upon the
written request of the other party, each party shall promptly return any written
embodiment of any Proprietary Information of the other party in its possession,
custody or control to the other party

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

25

--------------------------------------------------------------------------------


 

(including any information stored electronically).  In addition, upon the
termination of this Agreement for any reason, neither party will directly or
indirectly use or exploit the Proprietary Information of the other party for any
purpose whatsoever.

 

(c)           “Proprietary Information” shall mean information, whether written
or oral, not generally available to the public relating to the trademarks or the
business of either party.  Without limiting the foregoing, Proprietary
Information includes the non-public concepts and ideas involved in the products
designed, manufactured and/or sold by either party, whether patentable or not,
and includes, but is not limited to, the non-public strategies, business plans,
product plans, customer information, subcontractor information, processes,
formulas, and techniques disclosed by one party to the other or observed or
deduced by either party.

 

(d)           “Proprietary Information” shall not include any information which:
(i) was in the lawful and unrestricted possession of the party receiving the
information prior to its disclosure by the disclosing party; (ii) is or becomes
generally available to the public as a result of acts other than those of the
receiving party after receiving it; (iii) has been received lawfully and in good
faith by the receiving party from a third party who did not derive it from the
disclosing party; or (iv) is shown by acceptable evidence to have been
independently developed by the receiving party.

 

(e)           Notwithstanding the foregoing confidentiality provisions, Licensee
agrees that Callaway Golf may during the term of this Agreement and upon prior
notice to Licensee disclose Licensee’s current and prospective designs to
third-parties so that Callaway Golf may coordinate its global business efforts.

 

Article 11.            Miscellaneous

 

11.1         Miscellaneous Representations and Warranties by Licensee.  Licensee
represents and warrants as follows, which representations shall be true and
correct on the Effective Date and through the Initial Term and any renewal term:

 

(a)           Organization.  Licensee is a corporation duly organized, validly
existing and in good standing under the laws of the state or country of its
incorporation first written above with full power to enter into this Agreement.

 

(b)           Authority.  The execution and delivery of this Agreement has been
duly authorized and approved by all requisite action and the consummation of the
transactions contemplated hereby will be duly authorized and approved by all
requisite action of Licensee, and no other authorizations or approvals, whether
of governmental bodies or otherwise, will be necessary in order to enable
Licensee to enter into or to comply with the terms of this Agreement.

 

(c)           Binding Effect of Documents.  This Agreement, upon execution and
delivery thereof by Licensee, will have been duly entered into by Licensee, and
will constitute legal, valid and binding obligations of Licensee.  Neither this
Agreement nor

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

26

--------------------------------------------------------------------------------


 

anything to be done under this Agreement violates or shall violate any contract,
document, understanding, agreement or instrument to which Licensee is a party or
by which it is bound.

 

(d)           Business Practices.  Licensee shall: (i) conduct business in a
manner that reflects favorably at all times on Callaway Golf and Callaway Golf’s
goodwill and reputation; (ii) avoid deceptive, misleading or unethical business
practices; (iii) make no false or misleading representation with regard to
Callaway Golf or Callaway Golf products; and (iv) not solicit offers from any
customer that engages in illegal or deceptive trade practices or any practices
proscribed under this Agreement or under the laws, regulations or practices of
the Territory.

 

11.2         Notices and Reports.  All notices and reports required or permitted
pursuant to this Agreement shall be in writing and delivered by (i) Federal
Express, United Parcel Service or DHL (“Express Carrier”), each postage pre-paid
and sent via overnight delivery (or if overnight delivery is not available, then
the soonest delivery offered by such carrier) or (ii) confirmed fax message
followed by delivery by Express Carrier of a copy of the notice.  All such
notices shall be addressed to Callaway Golf or Licensee at their addresses and
fax numbers as listed herein or to such other address as either party may from
time to time advise in writing in accordance with this section.

 

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008-7328

Attn: Vice President Global Licensing & Accessories

Tel: [***]

Fax: [***]

 

Sport Haley, Inc.

4600 East 48th Avenue

Denver, Colorado 80216

Attn: President & Chief Executive Officer

Tel: [***]

Fax: [***]

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008-7328

Attn: Legal Department

Tel: [***]

Fax: [***]

 

Steven W. McDonald, Esq.

Berliner McDonald P.C.

5670 Greenwood Plaza Blvd., Suite 418

Greenwood Village, CO 80111-2408

Tel: [***]

Fax: [***]

 

All notices required or permitted under this Agreement which are addressed as
provided in this section, if delivered by facsimile, shall be effective upon
transmission provided a confirmation copy is sent by Express Carrier and upon
confirmed delivery if sent by Express Carrier.  All notices and reports shall be
written in English.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

27

--------------------------------------------------------------------------------


 

11.3         Entire Agreement; Governing Law.

 

(a)           The provisions of this Agreement contain the entire agreement
between the parties relating to the subject matter hereof and supersede all
prior agreements or understandings between the parties with respect to its
subject matter including, without limitation, the May 3, 2001 license agreement
between Spalding Sports Worldwide, Inc. and Licensee, as amended; provided,
however, that this Agreement does not supersede or affect the effectiveness of
that certain letter agreement between Callaway Golf and Licensee, dated
January 11, 2008 and signed by Licensee on March 27, 2008, concerning the
termination of Licensee’s rights to the TOP-FLITE® trademark.  This Agreement
may not be released, discharged, abandoned, changed or modified in any manner
except by an instrument in writing signed by the parties.

 

(b)           This Agreement will be governed by and interpreted under the laws
of the State of California (U.S.A.) and the United States of America, without
regard to choice of law principles.

 

11.4         Governmental Licenses, Permits and Approvals.  Except with regard
to the Licensed Trademarks, Licensee, at its expense, shall be responsible for
obtaining and maintaining all licenses, permits and approvals which are required
by all appropriate governmental authorities in connection with this Agreement
and the distribution of the Licensed Products in the Territory.  Licensee shall
furnish to Callaway Golf written evidence from such governmental authorities of
any such licenses, permits, clearances, authorizations, approvals, registration
or recording.

 

11.5         Only Licensing Relationship.  Nothing contained herein shall be
construed to constitute either party as a partner, employee or general agent of
the other party nor shall either party have any authority to bind the other
except as expressly provided for herein.  The parties shall remain independent
contractors.  The officers, agents and employees of one party shall not be
considered agents or employees of the other.  Neither party has any power or
authority to make any statement or representation or to incur any debt,
obligation or liability on behalf of the other party, and each party agrees not
to hold itself out or permit others to hold themselves out as having such
authority.

 

11.6         Assignability.  Neither party may assign, encumber or in any way
transfer or delegate any interest, right or duty under this Agreement without
the prior written consent of the other, which consent may be withheld for any
reason or no reason except that Callaway Golf may assign this Agreement without
Licensee’s consent to any direct or indirect subsidiary or affiliate to which it
assigns the Licensed Trademarks or to any other entity that purchases all or
substantially all of the assets of that portion of Callaway Golf to which the
Licensed Products or the subject matter of this Agreement pertains.

 

11.7         Binding Nature.  This Agreement shall be binding on the heirs,
successors, subsidiaries and permitted assigns of the parties hereto.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

28

--------------------------------------------------------------------------------


 

11.8         Waiver.  The waiver by either party or the failure by either party
to claim a breach or default of any provision of this Agreement shall not
constitute a waiver of any subsequent breach or default.  Nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.

 

11.9         Unenforceable Provision.  If any provision of this Agreement
violates or is unenforceable under any applicable law of any jurisdiction in
which activities hereunder are performed, that provision shall be deemed void
and the remaining provisions shall remain in full force and effect.  In lieu of
such void provision, there shall automatically be added a substitute valid
provision as near to the intent and purpose of the void provision as is
possible.

 

11.10       Attorney’s Fees.  Except as otherwise specifically provided herein,
in any dispute, whether or not litigation is commenced, the prevailing party
shall be entitled to its costs and expenses incurred, including reasonable
attorneys’ fees.

 

11.11       Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, and each such counterpart shall be deemed to be an
original and all such counterparts shall together constitute one and the same
agreement.

 

11.12       Interpretation.  The language in this Agreement shall in all cases
be construed as a whole and in accordance with its fair meaning.  This Agreement
shall not be construed for or against either party as a result of the initial
preparation or drafting by a party of any provision hereof.

 

11.13       Headings; Exhibits.  The headings of the sections are inserted for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement.  All Exhibits to this Agreement are hereby
incorporated herein.  All capitalized defined terms used in the Exhibits but not
defined in the Exhibits shall have the meanings defined in this Agreement.

 

11.14       Force Majeure.  If the performance of any part of this Agreement by
either party is prevented, hindered or delayed by reason of any cause beyond the
control of such party, which shall include war, mobilization, revolution, civil
commotion, riot, strike, lockout, flood, hurricane, act of God or public enemy,
restriction or restraint imposed by law, rule, regulation or order by government
authority, or interruption of transportation facilities (“Force Majeure Event”),
the party affected shall promptly provide notice thereof to the other party and
shall be excused from such performance to the extent that it is necessarily
prevented, hindered or delayed thereby during the continuance of any such
happening or event; provided, however, that the party affected shall use
commercially reasonable efforts to resume the performance of its obligations
under this Agreement.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

29

--------------------------------------------------------------------------------


 

11.15       Dispute Resolution.

 

(a)           The parties desire to resolve disputes arising out of this
Agreement without litigation.  Accordingly, except for an action seeking a
temporary restraining order or injunction related to the purposes of this
Agreement, a suit to compel compliance with this dispute resolution process, or
the entry and enforcement of any judgment on any arbitration award, the parties
agree to meet and negotiate in good faith to resolve any dispute arising under
this Agreement.  The location, format, frequency, duration and conclusion of
these discussions shall be left to the discretion of the parties.  Except as
otherwise provided, the discussions will commence within thirty days after
written notice of a dispute from any party.

 

(b)           Except as otherwise provided, if a determination is made by any
party that continuation of the negotiation process is not warranted, the dispute
shall be submitted to mediation by a mediator in San Diego County pursuant to
the Commercial Mediation Rules of the American Arbitration Association.  Any
party may demand such mediation in writing in accordance with the procedures set
out in those rules, which shall commence within sixty (60) days of such demand.

 

(c)           Except as otherwise provided, if a determination is made by any
party that continuation of the mediation process is not warranted or if all of
the matters in dispute are not resolved through mediation, the dispute shall be
submitted to binding arbitration by an arbitrator mutually agreed upon by the
parties or, if no arbitrator is mutually selected within sixty days of a written
demand therefor, then by a retired judge from the Judicial Arbitration and
Mediation Service/Endispute (“JAMS”) office located in San Diego, California,
who shall have the powers to hear motions, control discovery, conduct hearings
and otherwise do all that is necessary to resolve the matter.  The arbitration
shall be held in San Diego County.  The arbitration award shall be final and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.  It is expressly understood that the parties have chosen
arbitration to avoid the burdens, costs and publicity of a court proceeding, and
the arbitrator is expected to handle all aspects of the matter, including
discovery and any hearings, in such a way as to minimize the expense, time,
burden and publicity of the process, while assuring a fair and just result.  In
particular, the parties expect that the arbitrator will limit discovery by
controlling the amount of discovery that may be taken (e.g., the number of
depositions or interrogatories) and by restricting the scope of discovery to
only those matters clearly relevant to the dispute.  It is further understood
that any award of punitive damages by the arbitrator would be inconsistent with
the commercial purposes of the Agreement and the status of the parties with
respect to one another, and therefore neither the arbitrator nor any other
tribunal is authorized or empowered to award punitive damages in any proceeding
based upon this Agreement or the dealings hereby.

 

(d)           Nothing herein is intended to limit the right of either party to
bring an action in the national courts of any country or state to enforce any
patent, trademark, copyright or other intellectual property rights under the
national laws of such country or state.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

30

--------------------------------------------------------------------------------


 

[Remainder of Page Left Blank Intentionally; Signatures on Following Page]

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized representative as of the Effective Date.

 

SPORT HALEY, INC.

 

CALLAWAY GOLF COMPANY

a Colorado corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Donald W. Jewell

 

 

By:

/s/ Steven C. McCracken

 

 

Donald W. Jewell

 

 

Steven C. McCracken

 

President and Chief Executive Officer

 

 

Senior Executive Vice President and Chief Administrative Officer

 

 

 

Date Signed: May 20, 2008

 

Date Signed: May 27, 2008

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

32

--------------------------------------------------------------------------------


 

EXHIBIT INDEX

 

Exhibit A:

 

Territory

 

 

 

Exhibit B:

 

Licensed Trademarks

 

 

 

Exhibit C:

 

Licensed Products

 

 

 

Exhibit D:

 

Authorized Distribution Channels

 

 

 

Exhibit E:

 

Royalties

 

 

 

Exhibit F:

 

Minimum Annual Royalties

 

 

 

Exhibit G:

 

Minimum Advertising Expenditures

 

 

 

Exhibit H:

 

Authorized Subcontractors

 

 

 

Exhibit I:

 

Form of Subcontractor Agreement

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERRITORY

 

The Territory is described as comprising the following:  United States, its
territories and possessions, Canada, Mexico, United Kingdom, European Union,
Aruba, Cayman Islands, Jamaica, Dominican Republic, Bahamas and British Virgin
Islands

 

No additions or other modifications may be made to the Territory unless in the
form of a written amendment to this Agreement executed by both parties.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

34

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LICENSED TRADEMARKS

 

The Licensed Trademark(s) which Licensee will be permitted to apply to the
Licensed Products in accordance with this Agreement is/are shown below:

 

[Ben Hogan®]

 

[BH]

 

Such Licensed Trademark(s) shall be applied to the Licensed Products as
follows:  By stamping, embroidering, sewing or printing them directly on the
Licensed Products

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

35

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LICENSED PRODUCTS

 

EXCLUSIVE PRODUCTS

 

Men’s golf-inspired knit tops, pants, shorts, sweaters, vests, the original Ben
Hogan “driving hat”, outerwear/rainwear and the following golf-inspired men’s
apparel products: sport coats/blazers, neckwear, sport and dress shirts (wovens)

 

NON-EXCLUSIVE PRODUCTS

 

None

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

36

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AUTHORIZED DISTRIBUTION CHANNELS

 

Licensee is authorized to distribute the Licensed Products to “green grass” and
upscale “off-course” golf specialty accounts, and upscale department stores. 
Prior to any distribution of the Licensed Products by Licensee to any retailers
other than “green grass” and upscale “off-course” golf specialty accounts,
Licensee will submit to Callaway Golf, for its approval, a list of such
retailers selected by Licensee to sell the Licensed Products.  Callaway Golf
shall not unreasonably withhold or delay its approval of such list.

 

Callaway Golf acknowledges and approves Licensee’s Internet site which promotes
and markets the Licensed Products as of the Effective Date.  However, any
material changes to that site are subject to Callaway Golf’s further approval.

 

No modifications of the Authorized Distribution Channels (other than as
described above) will be effective unless they are in the form of a written
amendment to this Agreement, executed by both parties.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

37

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ROYALTIES

 

Selling Period

 

Royalty Rate

As % of Net Sales

 

Quarterly

Payment Dates

Entire Term

 

[***]% of Net Sales

 

 

Q1 - April 30

 

 

 

 

 

Q2 - July 31

 

 

 

 

 

Q3 - October 31

 

 

 

 

 

Q4 - January 31

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

38

--------------------------------------------------------------------------------


 

EXHIBIT F

 

MINIMUM ANNUAL ROYALTIES

 

Period

 

Minimum Annual Royalties (US$)

2008

 

$[***]

2009

 

$[***]

2010

 

$[***]

2011

 

$[***]

2012

 

$[***]

2013

 

$[***]

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

39

--------------------------------------------------------------------------------


 

EXHIBIT G

 

MINIMUM ADVERTISING EXPENDITURES

 

Period

 

Minimum Required Expenditure (US$)

EntireTerm

 

[***]% of Net Sales

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

40

--------------------------------------------------------------------------------


 

EXHIBIT H

 

AUTHORIZED SUBCONTRACTORS

 

The following are Licensee’s authorized subcontractors, as of the Effective Date
(subject to such subcontractors’ execution of the Subcontractor Agreement):

 

[SPECIFY THE FOLLOWING FOR EACH SUBCONTRACTOR:

 

FULL LEGAL NAME OF BUSINESS

FULL ADDRESS

TELEPHONE NUMBER

FAX NUMBER

CONTACT NAME]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

41

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SUBCONTRACTOR AGREEMENT

 

SUBCONTRACTOR  LIMITED TRADEMARK SUBLICENSE AGREEMENT

 

This Subcontractor Limited Trademark Sublicense Agreement (“Agreement”) is made
and entered into as of                           (“Effective Date”), by and
between [MANUFACTURER’S FULL LEGAL NAME], a [MANUFACTURER’S STATE OF
INCORPORATION] (“Manufacturer”), and [SUBCONTRACTOR’S FULL LEGAL NAME],  a
[SUPPLIER’S STATE OF INCORPORATION]  (“Subcontractor”).

 

RECITALS

 

A.            Callaway Golf Company, a Delaware corporation (“Callaway Golf”)
has used and is the owner of the trademarks described in Schedule 1 attached
hereto and made a part hereof (the “Licensed Trademarks”).  Callaway Golf has
registered and/or has applied for trademark registration of the Licensed
Trademarks in one or more countries throughout the world.

 

B.            Callaway Golf has granted Manufacturer a limited, non-exclusive
license to use the Licensed Trademarks on certain products.

 

C.            Manufacturer wishes to utilize Subcontractor to manufacture
certain of the products in accordance with specifications established by
Callaway Golf, and in all cases meeting Callaway Golf’s quality control
standards.

 

D.            In connection with such manufacturing, Subcontractor will require
the use of the Licensed Trademarks.  Manufacturer is willing to sublicense and
allow Subcontractor to use the Licensed Trademarks, subject to the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the foregoing Recitals, the covenants hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.             GRANT OF LICENSE

 

Subject to the terms and conditions of this Agreement, Manufacturer hereby
grants to Subcontractor a limited, non-transferable, non-exclusive license and
right to apply the Licensed Trademarks to certain products as designated by the
Manufacturer as set forth on Schedule 2 attached hereto and made a part hereof
(the “Products”) and to sell or otherwise provide the Products bearing the
Licensed Trademarks (hereinafter, the “Licensed Products”) solely to
Manufacturer.  The sale,

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

giveaway, display, exhibition or other transfer of Licensed Products to any
party other than Manufacturer, shall be a violation of this Agreement and
grounds for immediate termination hereof, as well as entitling Manufacturer and
Callaway Golf to pursue any and all available legal and equitable remedies. 
Except as specifically granted herein, Subcontractor shall have no rights,
express or implied, in the Licensed Trademarks or any other patent, trademark,
service mark, trade dress, design, copyright or other proprietary or
intellectual property rights of Callaway Golf.

 

2.             TERM AND TERMINATION

 

(a)           Term.  The license granted hereunder shall commence on the
Effective Date and shall remain in effect until the Manufacturer terminates it.

 

(b)           Termination.

 

                (i)            Manufacturer may, in its sole discretion, with or
without cause, terminate this Agreement and revoke the license hereby granted at
any time without incurring any liability to Subcontractor.

 

                (ii)           Callaway Golf has the right, at any time in its
sole discretion, to require Manufacturer to terminate this Subcontractor
Agreement.  Subcontractor agrees that upon termination of that certain
Manufacturing and Trademark License Agreement between Manufacturer and Callaway
Golf for any reason whatsoever, this Agreement (and the license granted the
Subcontractor hereby) shall immediately terminate and Callaway Golf shall have
no liability to Subcontractor; provided, however, that Callaway Golf shall have
the right, in its sole and absolute discretion, to elect to continue this
Agreement or to enter into a new Subcontractor Agreement directly with
Subcontractor.

 

(c)           Survival of Obligations.  Upon termination or expiration of the
license granted under this Agreement by operation of law or otherwise, all
rights (including the right to use the Licensed Trademarks), privileges and
obligations arising from this Agreement (except the obligations of Sections
2(c), 3, 4, 6, 7, 8, 10, 14, 16(c) and 16(f) of this Agreement) also shall
terminate.  The obligations set forth in the Sections enumerated above shall
survive the expiration or earlier termination of this Agreement.

 

3.             NON-COMPETITION

 

Subcontractor shall not design, prototype, sample, manufacture or sell any
products for itself or any other person confusingly similar to the Licensed
Products or any enhancements or improvements thereto, or any products which
infringe on any patents, trademarks, trade names or trade dress rights of
Callaway Golf or its subsidiaries or which incorporate a design that is similar
to the Licensed Trademarks.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

4.             AUDIT AND INSPECTIONS; WORKFORCE

 

(a)           Maintenance of Records.  During the term of this Agreement and for
a period of three (3) years thereafter, Subcontractor shall keep maintain and
preserve complete and accurate books of account and records covering all
transactions relating to this Agreement, including, without limitation,
invoices, correspondence, inventory accounting, banking and financial records
(“Records”).

 

(b)           Audit of Records.  During the term of this Agreement and for a
period of three (3) years thereafter, Manufacturer, Callaway Golf and/or their
duly authorized representatives will have the right during reasonable business
hours upon advance written notice to Subcontractor to inspect and audit the
Records to ensure Subcontractor’s compliance with the terms of this Agreement.

 

(c)           Adverse Material Change in Condition.  Subcontractor shall notify
Manufacturer and Callaway Golf in writing of any adverse material change in
Subcontractor’s financial condition that will likely affect its performance
under this Agreement at the time such material change occurs or when
Subcontractor learns of the possibility of such a change, whichever is sooner.

 

(d)           Security Audit.  Subcontractor shall maintain at its various
facilities security systems and systems for accounting for Products, to
adequately protect the Products and Callaway Golf’s and/or Manufacturer’s
tooling or other equipment or property (including the Specifications) and
trademarks (collectively referred to herein as “Property”) against loss or
theft.  At Manufacturer’s and/or Callaway Golf’s request, at any time upon
reasonable notice to Subcontractor, Subcontractor will allow for Manufacturer
and/or Callaway Golf to inspect and audit Subcontractor’s premises, security
systems and/or systems for accounting for Products and Property and provide
written documentation of the systems and their operation.  Subcontractor agrees
to promptly implement, at its expense, any new procedures, adjustments and/or
changes to such systems as required by Manufacturer and/or Callaway Golf. 
Subcontractor’s failure to implement any such new procedures, adjustments and/or
changes shall be grounds for termination of this Agreement pursuant to
Section 2(b) of this Agreement.

 

(e)           Prevention of Unauthorized Production and Theft.  During the term
of this Agreement and any extended term hereof, Subcontractor will take all
necessary measures to prevent the theft or loss from Subcontractor’s facilities
of all Products being manufactured for Manufacturer (including all component
parts thereof), and Property.  Subcontractor will also take all necessary
measures to prevent the unauthorized production of Products and Property in
Subcontractor’s facilities (“overruns”) and the entry of such products into the
marketplace.  Subcontractor also agrees to assist Manufacturer and/or Callaway
Golf in their efforts to prevent counterfeiting of Callaway Golf products and
Property by immediately reporting to Manufacturer and Callaway Golf any
information it obtains concerning the counterfeiting of Callaway Golf products
and Property, and by cooperating fully in any investigations by Manufacturer
and/or Callaway Golf of the counterfeiting of Callaway Golf products and
Property.

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

In the event that Manufacturer and/or Callaway Golf finds it necessary to
investigate theft or loss of its products and other Property from Subcontractor,
or establishes that overruns produced by Subcontractor are available in the
marketplace, Manufacturer and Callaway Golf will be entitled to recover from
Subcontractor (e.g. by price reduction, credit, offset, invoice, or otherwise)
all its investigative costs, as well as all attorney fees required to oversee
said investigations, to include attorney fees associated with any civil or
criminal litigation that might result.  Subcontractor also agrees that, for each
component recovered by Callaway Golf or law enforcement authorities that can be
established as either having been stolen from Subcontractor, or manufactured on
Subcontractor’s premises as “overrun” product, Callaway Golf will be entitled to
reimbursement by Subcontractor at a rate of two times the purchase price
normally paid to Subcontractor by Callaway Golf for the component in question.

 

(f)            Manufacturing Processes Audit.  During the term of this
Agreement, Manufacturer and/or Callaway Golf and their duly authorized
representatives will have the right during reasonable business hours upon
advance written notice to Subcontractor to inspect and audit the manufacturing
processes of Subcontractor to ensure that the manufacture of the Products is in
compliance with the terms of this Agreement.

 

(g)           Subcontractor Conduct.  Subcontractor agrees that it will under
all circumstances:  (i) comply with all applicable laws, including labor and
employment laws and industry standards in the countries Subcontractor does
business, including, but not limited to, compliance with all laws and industry
standards regulating minimum wage, overtime, workplace safety, maximum hours and
benefits, and will use fair employment practices as defined by such applicable
laws and industry standards; (ii) provide at least one day off in every seven
(7) day period, except as required from time to time to meet urgent business
needs; (iii) not hire any employee under the age of fourteen (14), under the age
interfering with compulsory schooling, or under the minimum age established by
law, whichever is greater; (iv) provide employees with a safe, healthy and
humane workplace, free of harassment; (v) provide safe and healthy housing, when
residential housing is provided to employees; (vi) employ persons whose presence
is voluntary and not use prison labor or forced labor, indentured bonded or
otherwise, or corporal punishment or other forms of mental or physical coercion
as a form of discipline of employees; (vii) recognize and respect the right of
employees to exercise their lawful rights of collective bargaining and free
association, including whether or not to join a given association; (viii) not
discriminate in hiring, paying, promoting or terminating employees on grounds of
race, religion, national origin, political affiliation, sexual preference,
disability or gender, and instead hire, pay, promote and terminate employees on
the basis of their ability to do the job; (ix) comply with all applicable
environmental laws, rules, regulations and standard applicable to
Subcontractor’s operations, and observe environmentally conscious practices in
all locations where they operate; (x) cooperate with local, national and foreign
customs authorities and drug enforcement agencies to guard against illegal
shipment of drugs; and (xi) comply with customs laws and in particular,
establish and maintain programs regarding illegal transshipment of Products. 
During the term of this Agreement, Manufacturer, Callaway

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

Golf and their respective duly authorized representatives will have the right
during reasonable business hours upon advance written notice to Subcontractor to
inspect and audit Subcontractor’s compliance with this provision.

 

5.             QUALITY CONTROL; REPORTS

 

(a)           Compliance with Standards.  The parties agree that prompt
delivery, high quality products and effective customer service by Subcontractor
are of the greatest importance in the distribution and sale of Licensed Products
hereunder and are the essence of this Agreement.  Subcontractor acknowledges
that Manufacturer is entering into this Agreement with the expectation that the
Licensed Products will be of the highest quality, consistent with Callaway
Golf’s specifications and quality control standards.  Subcontractor shall apply
the Licensed Trademarks only to Products which have been manufactured in
accordance with the directions, specifications and quality control standards in
materials, design and workmanship specifically approved by Callaway Golf, in its
sole discretion.

 

(b)           Samples.  Subcontractor agrees to furnish to Manufacturer random
samples of Licensed Products taken from regular production, along with specimens
of all packaging, as Manufacturer may request from time to time and at no cost
to Manufacturer, for inspections and tests to assure conformance of the Licensed
Products to Callaway Golf’s standards.  Such samples shall become the property
of Manufacturer upon delivery.

 

(c)           Subcontractor Certification.  Subcontractor acknowledges that
throughout the term of this Agreement, Subcontractor shall continue to comply in
all respects with the supplier criteria established under Callaway Golf’s vendor
certification program, as determined by Callaway Golf in its sole discretion. 
Subcontractor will allow Callaway Golf to engage in activities such as
unannounced on-site inspections of its facilities in order to monitor compliance
with this Agreement and Callaway Golf’s supplier criteria.

 

(d)           Activity Reports.  During the term of this Agreement, within 30
days of the end of each quarter, Subcontractor shall submit an activity report
to Callaway Golf for such quarter listing all shipments of the Licensed Products
by the Subcontractor to the Manufacturer, and copies of the invoices related
thereto.  Such reports shall be submitted to Callaway Golf’s Licensing
Department at the Callaway Golf address shown in Section 11 of this Agreement.

 

6.             PRODUCT WARRANTY, DEFECTS AND RETURNS

 

(a)           Warranty.  Subcontractor represents and warrants that:  (i) the
Licensed Products will not infringe upon the patent, trademark, service marks,
trade name, trade dress, design, copyright or any other proprietary or
intellectual property rights of any third party; and (ii) the Licensed Products
will conform to the specifications, data, samples and/or other information
furnished to Manufacturer and approved by

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

Callaway Golf and, without limiting the foregoing, that the Licensed Products
shall be merchantable, of good material and workmanship and free from any
defects.

 

(b)           Destruction of Unused or Defective Products.  Unless otherwise
directed by Callaway Golf, Subcontractor shall destroy all Licensed Products
which are not to be delivered to Manufacturer in the normal course of business
for any reason, including, without limitation, manufacturing overruns and
rejected products or components, as well as any Licensed Products that are
returned to Subcontractor by Manufacturer for any reason and are not to be
re-worked and re-delivered to its customers in the normal course of business. 
The destruction of the Licensed Products shall be by cutting and shredding so
that the parts are unrecognizable as Licensed Products or product components.

 

7.             PROTECTION OF LICENSED RIGHTS

 

(a)           Ownership of Rights.  Subcontractor acknowledges that Callaway
Golf is the owner of the Licensed Trademarks and the goodwill attaching to the
Licensed Trademarks.  Subcontractor also agrees that any and all rights that may
be acquired by the use of the Licensed Trademarks by Subcontractor shall inure
to the sole benefit of Callaway Golf.  Subcontractor agrees to execute all
documents and/or instruments reasonably requested by Callaway Golf to effect
further registration of, maintenance and renewal of the Licensed Trademarks and,
if requested by Callaway Golf, to record Subcontractor as a registered user of
the Licensed Trademarks.

 

(b)           No Warranties.  Neither Callaway Golf nor Manufacturer makes any
representations and disclaims any warranties, express or implied, regarding
ownership of any rights in or the validity of the Licensed Trademarks.

 

(c)           Use of Licensed Trademarks.

 

(i)            Subcontractor shall not use the Licensed Trademarks or any part
thereof as part of a corporate name, trade name, internet domain name, email
address, d.b.a., etc. and shall use them only on the Licensed Products. 
Subcontractor shall not use any other trademark, logo or name that is
confusingly similar to or identified with Callaway Golf or its subsidiaries or
the Licensed Trademarks.  Subcontractor shall not use the Licensed Trademarks in
conjunction with any other trademark, word or symbol, without the prior written
consent of Callaway Golf, in its sole discretion, nor shall Subcontractor use
the Licensed Trademarks in any manner that may reflect adversely on the Licensed
Trademarks, the good name of Callaway Golf or any of its programs or policies. 
Subcontractor is not authorized to and is expressly prohibited from using the
Licensed Trademarks in publicity or advertising, including, but not limited to,
use on Subcontractor’s website, letterhead, signs, brochures and other printed
or electronic materials, without the prior written consent of Callaway Golf, in
its sole discretion.

 

(ii)           Other than to Manufacturer, Subcontractor shall not transfer any
Licensed Trademarks by way of any medium to any other party.  For purposes of

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

this Agreement, “medium” shall include (but not be limited to):  (i) images
printed or otherwise applied to paper (such as typed, printed, written, or faxed
images); (ii) images recorded in digital form (including, but not limited to,
files created by word processor, paintbrush, and/or graphics software) and
stored in removable media (including, but not limited to, compact disc (“CD”),
zip disk, memory card/stick/flash media, floppy disk), fixed media (including,
but not limited to, computer hard disk), or sent via electronic mail (including
attachments thereto) or otherwise downloaded via the internet, and/or telephone
line (e.g., via modem); and (iii) line art.

 

(iii)          Subcontractor shall treat the media upon which the Licensed
Trademarks are delivered to an/or stored by Subcontractor with the utmost level
of care and security.  Subcontractor shall store all such media in a secure
location.  For purposes of this Agreement, a “secure location” shall include,
but not be limited to:  (i) for items in tangible format, such as on paper or
floppy disk, a “secure location” would be a locked room or file cabinet
accessible only to a limited number of Subcontractor’s employees on a strict
“need to know” basis; and (ii) for items stored in electronic format, such as on
hard disk or other electronically-recorded files, a “secure location” would be
on a personal computer in a locked room or other secure area accessible only to
a limited number of Subcontractor’s employees on a strict “need to know” basis,
who could access the information only after inputting the appropriate password
to unlock the file in question.

 

(iv)          The Licensed Trademarks shall be used as shown in Callaway Golf’s
Style Guide.  Subcontractor shall not manipulate or otherwise change the
Licensed Trademarks in any way.

 

(v)           Callaway Golf may, at any time, in its discretion, request the
destruction of any and all media in Subcontractor’s possession which bears or
otherwise contains the Licensed Trademarks.  If so requested, Subcontractor
shall provide Callaway Golf with a certificate signed by an officer of
Subcontractor confirming such destruction.

 

(d)           No Registration.  Subcontractor further agrees not to register the
Licensed Trademarks or any name or mark resembling or confusingly similar to the
Licensed Trademarks in any state or country.  If any application for
registration is or has been filed in any state or country by Subcontractor which
relates to any name or mark which, in the sole opinion of Callaway Golf, is
confusingly similar, deceptive or misleading with respect to the Licensed
Trademarks, Subcontractor shall immediately abandon any such application or
registration or, at Callaway Golf’s sole discretion, assign it to Callaway Golf.
Subcontractor shall reimburse Callaway Golf for all costs and expenses of any
opposition, cancellation or related legal proceedings, including attorneys’
fees, incurred by Callaway Golf or its authorized representative in connection
with any such registration or application.

 

(e)           No Contest.  Neither Subcontractor nor any of its employees,
officers, directors or agents shall, during the term and after the expiration or
termination

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

of this Agreement, directly or indirectly contest or aid others in contesting or
do anything or aid others in doing anything which might impair the validity of
or the ownership rights of Callaway Golf in the Licensed Trademarks or dilute
the nature of the Licensed Trademarks, or the goodwill in the Licensed
Trademarks, except as may be required pursuant to the order of a court or
governmental agency.

 

(f)            Infringement.  In the event that Subcontractor learns of any
infringement, threatened infringement or illegal use of the Licensed Trademarks,
or that any third party alleges or claims that the Licensed Trademarks are
liable to cause deception or confusion to the public, or that the Licensed
Trademarks are liable to dilute or infringe any right of any third party,
Subcontractor shall immediately notify Callaway Golf giving the particulars
thereof.  In the event that Callaway Golf decides in its sole discretion that
proceedings should be commenced or defended, Subcontractor shall provide
necessary information and assistance to Callaway Golf or its authorized
representative, including, but not limited to, access to all of Subcontractor’s
records, files and other information regarding the purchase, manufacture,
distribution, and sale of the Licensed Products or the use of the Licensed
Trademarks.  Any such proceedings shall be at the expense of Callaway Golf, and
any recoveries shall belong to Callaway Golf.  Nothing herein, however, shall be
deemed to require Callaway Golf, or to permit Subcontractor, to enforce the
Licensed Trademarks against others.  Subcontractor shall not take any action to
prevent infringements, imitations or illegal uses of the Licensed Trademarks
without the prior written consent of Callaway Golf.

 

8.                                      CONFIDENTIALITY OF INFORMATION

 

(a)           Non-Disclosure.  Subcontractor agrees that any Proprietary
Information (as hereinafter defined) which Subcontractor receives as a result of
this Agreement or otherwise shall not be divulged or disclosed to any other
party without the prior express written consent of Callaway Golf. In addition,
Subcontractor shall hold in confidence any Proprietary Information and agrees to
use Proprietary Information only during the term of this Agreement in a manner
consistent with the purposes of this Agreement.  In the event Subcontractor
believes that it is legally required to disclose any Proprietary Information,
Subcontractor shall give reasonable notice to Callaway Golf prior to disclosure
to a third party and shall take such legally permissible steps as are reasonably
necessary to protect the Proprietary Information, including, but not limited to,
seeking orders from a court of competent jurisdiction preventing disclosure or
limiting disclosure thereof.  Upon the expiration or earlier termination of this
Agreement, Subcontractor shall promptly return to Callaway Golf, or, with
Callaway Golf’s prior written consent, shall destroy all written (including that
which is contained on computers) Proprietary Information in its possession,
custody or control, regardless of the source of such information or material.

 

(b)           Proprietary Information.  “Proprietary Information” shall mean
information, whether written, oral, or in computer/machine readable form, not
generally available to the public relating to the Licensed Trademarks, Licensed
Products, or products or business of Callaway Golf or its subsidiaries. Without
limiting the foregoing,

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

it includes the concepts and ideas involved in the products designed and
manufactured by Callaway Golf or its subsidiaries or upgrades of such products,
whether patentable or not, and includes, but is not limited to, all designs,
processes, formulas, manuals and techniques disclosed by Callaway Golf or
Manufacturer to Subcontractor or observed by Subcontractor, whether or not
related to the Licensed Products.

 

9.             AGREEMENT PERSONAL

 

Except for Callaway Golf which is a third party beneficiary hereunder, the
benefit of this Agreement shall be personal to Subcontractor who shall not
subcontract, transfer or assign the same or any of its rights or obligations
hereunder, nor grant or purport to grant any sublicense with respect to the
Licensed Trademarks (and any purported subcontract, transfer or assignment shall
automatically be null and void).  Subcontractor shall conduct all manufacturing,
packaging and storage of the Licensed Products at its facilities and shall not
contract with any other person or entity to manufacture, package or store the
Licensed Products.

 

10.          INJUNCTIVE RELIEF

 

Subcontractor acknowledges that the Proprietary Information has been developed
or obtained by the investment of significant time, effort and expense and
provides Callaway Golf with a significant competitive advantage in its
business.  Moreover, Subcontractor acknowledges that the Licensed Trademarks
represent the goodwill of Callaway Golf.  If Subcontractor:  (a) fails to comply
with any of the confidentiality obligations hereunder, or (b) fails to comply
with any of the provisions contained in this Agreement pertaining to the use or
restrictions on use of the Licensed Trademarks, Subcontractor agrees that in
either event Callaway Golf will suffer immediate, irreparable harm for which
monetary damages will provide inadequate compensation.  Accordingly,
Subcontractor agrees that Callaway Golf will be entitled, in addition to any
other remedies available to it, at law or in equity, to immediate injunctive
relief to specifically enforce the terms of this Agreement.

 

11.                               NOTICES

 

Any material, copy, sample, specimen, payment, report or notice required or
permitted to be given under this Agreement shall be given in writing, certified,
return receipt requested or registered and postage prepaid, or by confirmed
facsimile message, overnight delivery by nationally recognized courier service
or personal delivery, and shall be directed by one party to the others at their
respective address as follows unless otherwise provided for in this Agreement:

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

Manufacturer:

 

 

 

«Company»

 

«Address1»

 

«Address2»

 

«Address3»

 

Telephone:

«WorkPhone»

Facsimile:

«Fax»

Attention:

«PointofContact»

 

Subcontractor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Attention:

 

 

 

 

with a copy to:

 

 

 

Callaway Golf Company

 

2180 Rutherford Road

 

Carlsbad, California 92008-8815

 

Telephone: [***]

 

Facsimile: [***]

 

Attention: Licensing Department

 

 

 

Callaway Golf Company

 

2180 Rutherford Road

 

Carlsbad, California 92008-8815

 

Telephone: [***]

 

Facsimile: [***]

 

Attention: Legal Department

 

 

Any party may change its address to which notices or requests shall be directed
by written notice to the parties, but until such change of address has been
received, any notice or request sent to the above address shall be valid.

 

12.                               COMPLIANCE WITH LAWS

 

In the performance of this Agreement, Subcontractor shall comply with all
applicable laws and regulations, including those pertaining to the proper use
and

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

designation of the Licensed Trademarks and including those pertaining to the
manufacturing, labeling, and distribution of Licensed Products. Should
Subcontractor become aware of any applicable laws or regulations that are
inconsistent with the provisions of this Agreement, Subcontractor shall
immediately notify Manufacturer and Callaway Golf of such inconsistency.
Manufacturer and Callaway Golf may, at each of their option, either waive the
performance of such inconsistent provisions, make such modifications to this
Agreement as may be mutually agreed upon by the parties hereto, or terminate the
license and rights granted hereunder.

 

13.          GOVERNMENTAL LICENSES, PERMITS AND APPROVALS

 

Subcontractor, at its expense, shall be responsible for obtaining and
maintaining all licenses, permits and approvals which are required by all
appropriate governmental authorities in connection with this Agreement, and
complying with any requirements of such governmental authorities for the
registration or recording of this Agreement. Subcontractor shall furnish to
Manufacturer and Callaway Golf written evidence from such governmental
authorities of any such licenses, permits, clearances, authorizations,
approvals, registration or recording.

 

14.          DISPUTE RESOLUTION

 

Subcontractor agrees to be joined in any proceeding brought between Manufacturer
and Callaway Golf relating to the subject matter of that certain Manufacturing
and Trademark License Agreement between Manufacturer and Callaway Golf and
further agrees to the jurisdiction in which such legal proceeding is brought.

 

 

 

 

(Subcontractor Initials)

 

 

15.          WAIVER

 

Subcontractor expressly waives and disclaims any additional or superior rights
under this Agreement or as a result of any efforts of Subcontractor pursuant to
this Agreement, as against Callaway Golf.

 

16.          MISCELLANEOUS

 

(a)           Section Headings.  The headings of the Sections hereof are
included for convenience of reference only and are not intended to affect the
meaning or interpretation of this Agreement.

 

(b)           Entire Agreement; Conflicts.  This Agreement contains the entire
agreement between Manufacturer and Subcontractor relating to the subject matter
hereof, including the use by Subcontractor of the Licensed Trademarks and the
manufacture and sale of the Licensed Products by Subcontractor, and supersedes
all

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

prior agreements and understandings, oral or written, between the parties.  This
Agreement may not be released, discharged, abandoned, changed or modified in any
manner except by an instrument in writing signed by the parties.  In the event
of any conflict between this Agreement and the provisions of any other agreement
involving Subcontractor and Manufacturer, including but limited to, any
applicable Callaway Golf Purchase Order, the provisions of this Agreement shall
prevail.

 

(c)           Governing Law.  The construction and performance of this Agreement
will be governed by the laws of the State of California (U.S.A.), without regard
to choice of law principles.

 

(d)           Independent Contractor.  It is understood and agreed by the
parties hereto that this Agreement does not create a fiduciary relationship
between Manufacturer and Subcontractor, and is not intended to make either party
a general or special agent, joint venturer, partner, or employee of the other
for any purpose. Subcontractor, therefore, shall have no authority to act for or
on behalf of Manufacturer, or to commit Manufacturer to any contractual
obligation, or to extend any warranty or make any representation on behalf of
Manufacturer.  Similarly, Manufacturer shall have no authority to act for or on
behalf of Subcontractor or any of its affiliates, or to commit Subcontractor or
any of its affiliates to any contractual obligation, or to extend any warranty
or make any representation on behalf of Subcontractor or any of its affiliates. 
Neither Manufacturer nor Subcontractor shall be obligated by or have any
liability under any agreements or representations made by the other which are
not expressly authorized hereunder. Subcontractor shall not take any action or
make any commitment for which it has no authority.

 

(e)           Severability.  If any provision of this Agreement violates or is
unenforceable under any applicable law of any jurisdiction in which activities
hereunder are performed, that provision shall be deemed void and the remaining
provisions shall remain in full force and effect.

 

(f)            Legal Fees.  In any dispute, whether or not litigation is
commenced, the prevailing party shall be entitled to its costs and expenses
incurred, including reasonable legal fees.

 

[INTENTIONALLY LEFT BLANK]

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

(g)           Counterparts.  The parties hereto in several counterparts may
execute this Agreement, and each such counterpart shall be deemed to be an
original and all such counterparts shall together constitute one and the same
agreement.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representative as of the Effective
Date.

 

[Manufacturer]

 

Subcontractor:

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


LICENSED TRADEMARKS


 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

APPROVED PRODUCTS

 

Style

 

Description

 

Minimum Quantity

 

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------